Exhibit 10.13

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), which is dated as of
January 29, 2009, is by and between Borrower and Lender, as those terms are
defined below, who, in consideration of the mutual covenants, conditions and
agreements herein contained, agree as follows:

ARTICLE 1 DEFINITIONS

1.1. Parties and Basic Terms. The terms set forth below, as used in this
Agreement, shall have the meanings given them in this Section.

1.1.1. Borrower and Guarantors.

(a) “Borrower” means: Renfro Properties LLC, a California limited liability
company.

(b) “Borrower’s Address” means: 2121 Rosecrans, Suite 3321, El Segundo,
California 90245, Facsimile No. (310) 606-5910.

(c) “Borrower’s Counsel” means: Mary Higgins, General Counsel.

(d) “Borrower’s Counsel’s Address” means: Griffin Capital Corporation,
790 Estate Drive, Suite 180, Deerfield, Illinois 60015. Facsimile No. (847)
267-1237.

(e) “Guarantor” means: Kevin A. Shields.

(f) “Limited Guarantor” means: Griffin Capital Corporation.

1.1.2. The Lender.

(a) “Lender” means: Inland Bank & Trust.

(b) “Lender’s Address” means: 2809 Butterfield Road, Suite 310, Oak Brook,
Illinois 60523, Attention: Jocelyn Urban, Vice President, Commercial Real
Estate. Facsimile No. (630) 684-0420.

(c) “Lender’s Counsel” means: Goldberg Kohn Bell Black Rosenbloom & Moritz,
Ltd., Attention: Michael B. Manuel, Esq.

(d) “Lender’s Counsel’s Address” means: 55 East Monroe Street, Suite 3300,
Chicago, Illinois 60603. Facsimile No. (312) 332-2196.

1.1.3. The Property.

(a) “Improvements” has the meaning set forth on attached Schedule 1.2 and
includes the following: a one (1) story, 565,206 square foot distribution
building.



--------------------------------------------------------------------------------

(b) “Land” means: The approximately 1,836,490 square foot parcel of land having
a common address of 1702 Springdale Drive, Clinton, South Carolina and being
legally described on attached Exhibit A.

1.1.4. The Loan.

(a) “Adjusted Prime Rate” means: A per annum rate equal to the greater of
(i) one hundred Basis Points plus the Prime Rate in effect from time to time and
(ii) six and one half percent (6.50%). The Adjusted Prime Rate may change as and
when the Prime Rate changes, subject to the floor of 6.50%.

(b) “Construction Period” means: The period commencing on the Closing Date and
ending on the first to occur of (i) January 31, 2010 and (ii) Completion of the
Construction Work.

(c) “Commitment Fee” means: $48,500.

(d) “Default Rate” means: The per annum rate equal to the Interest Rate plus 500
Basis Points.

(e) “Fixed Rate” means: A per annum rate equal to Six and one-half percent
(6.5%) per annum.

(f) “Holdback” means: A holdback from the proceeds of Loan A in the amount of
$2,000,000.

(g) “Initial Disbursement” means: The first disbursement of the Loan in an
amount to be determined by Lender based upon the Loan Budget.

(h) “Interest Rate” means: (i) with respect to Loan A, the Fixed Rate, and
(ii) with respect to Loan B the Adjusted Prime Rate. Borrower acknowledges that
the Interest Rate shall never be lower than 6.50% per annum on either Loan A or
Loan B.

(i) “Loan” means: Collectively, Loan A and Loan B.

(j) “Loan A” means: The loan in the maximum principal sum of Eight Million
Dollars ($8,000,000) to be made pursuant to this Agreement.

(k) “Loan B” means: The loan in the maximum principal sum of Five Million
Dollars ($5,000,000) to be made pursuant to this Agreement.

(l) “Loan Amount” means: $13,000,000.

(m) “Loan Budget” means: The sources and uses of the Loan attached as Exhibit B.

 

-2-



--------------------------------------------------------------------------------

(n) “Maturity Date” means: January 31, 2012 with respect to Loan A and
January 29, 2010 with respect to Loan B.

(o) “Scheduled Payment” means: (i) for Loan A, all Accrued Interest during the
Construction Period and commencing on the first Scheduled Payment Date occurring
after expiration of the Construction Period a payment of Accrued Interest plus
principal calculated by Lender based on a three hundred month level payment
amortization schedule; and (ii) for Loan B, all Accrued Interest.

1.1.5. Third Parties.

(a) “Broker” means: Cohen Financial, whose fees shall be paid by Borrower.

(b) “Title Company” means: Chicago Title Insurance Company.

1.2. Additional Definitions. Schedule 1.2 attached to this Agreement sets forth
additional defined terms and such terms are hereby incorporated in this
Agreement and expressly made a part of this Agreement by this reference.

ARTICLE 2

TERMS OF THE LOAN

2.1. Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth in this Agreement, Lender agrees to lend to Borrower and Borrower
agrees to borrow from Lender, from time to time, such sums as may be requested
by Borrower, the total of which shall not exceed the Loan Amount to be used as
provided in this Agreement in conformance with the Loan Budget.

2.2. Loan Disbursements.

2.2.1. Disbursement. Upon satisfaction of all conditions set forth in
Section 3.1, Lender will make the Initial Disbursement.

2.2.2. Holdback. The Holdback shall be deemed fully disbursed on the Closing
Date and shall accrue interest at the applicable Interest Rate notwithstanding
that Advances of the Holdback shall, subject to the satisfaction and performance
of the applicable terms and conditions, be made after the Closing Date.

2.3. Payments.

2.3.1. Interest and Principal.

(a) The principal balance of the Loan shall bear interest at the applicable
Interest Rate. Interest shall accrue on the principal balance of the Loan, from
time to time, based on a 360 day year and charged for the actual number of days
outstanding. On each

 

-3-



--------------------------------------------------------------------------------

Scheduled Payment Date, Borrower shall pay to Lender the Scheduled Payment.
Lender is authorized and directed to apply funds in the Operating Account to pay
each Scheduled Payment on or before the applicable Scheduled Payment Date.

(b) Borrower shall pay all Indebtedness, including the entire outstanding
principal balances of Loan A or Loan B, as the case may be, all Accrued Interest
and all Charges, on the applicable Maturity Date.

(c) Notwithstanding the foregoing, following the occurrence of an Event of
Default, interest shall accrue at the Default Rate. Without limitation of the
foregoing, all payments, reimbursements and other amounts due from Borrower to
Lender under the Loan Documents not paid when due shall bear interest at the
Default Rate from the date when due until the date when received by Lender.
Acceptance by Lender and payment by Borrower at the Default Rate is not a
permitted alternative to the full and timely payment of all amounts due and
payable under the Loan Documents and shall not limit or prejudice Lender’s
rights and remedies for non-payment.

(d) Borrower shall have the right to prepay the Indebtedness in whole or in part
at any time without premium or penalty. If Borrower shall elect to make a
prepayment, Borrower shall give no less than 10 days prior Notice to Lender of
the date on which Borrower proposes to make such prepayment. If any prepayment
made by Borrower is not sufficient to pay the Indebtedness in full, then such
prepayment shall be applied to the Indebtedness for Loan A or Loan B, as the
case may be, in the inverse order of maturity. No partial payment of either Loan
A or Loan B shall operate to defer or reduce the Scheduled Payments next due and
payable.

2.3.2. Application of Payments. Except as otherwise specifically set forth in
this Agreement, all payments shall be applied to the Indebtedness in such order
and manner as Lender may elect.

2.3.3. Place and Manner of Payment. The payment of all amounts due under this
Agreement and the other Loan Documents shall be deemed received only when
actually received by Lender in Oak Brook, Illinois. At Lender’s option, Lender
may accept payments by check or in form other than immediately available funds,
but such payments shall be accepted subject to collection and, at Lender’s
option, shall be deemed received only when collected. All amounts due from
Borrower or any Borrower Party under the Loan Documents shall be payable without
setoff, counterclaim or any other deduction whatsoever.

2.3.4. Late Payment Fee. If any Scheduled Payment due on any Scheduled Payment
Date is not made within 5 days following such Scheduled Payment Date, Lender, at
its option and in addition to any other remedy available to Lender, may impose a
late payment fee, which Borrower covenants to pay upon demand calculated at the
rate of 5% of the amount of such delinquent payment or deposit. Without limiting
the foregoing, any late payment fee shall be paid without prejudice to the right
of Lender to collect any other

 

-4-



--------------------------------------------------------------------------------

amounts provided to be paid upon an Event of Default, including without
limitation any other amounts due at the Default Rate.

2.4. Legal Interest.

2.4.1. Savings. In the event the interest or other payments required to be made
under the Loan Documents or otherwise, shall at any time be determined by Lender
to exceed the Legal Limit, all such sums paid by or on behalf of Borrower
exceeding the Legal Limit automatically shall be applied to the Indebtedness, in
such order and manner as Lender may elect, but only to the extent that the Legal
Limit is violated, or if the Indebtedness has been repaid in full, then such
excess shall be refunded to Borrower. In no event whatsoever shall the amount of
interest paid or agreed to be paid to Lender pursuant to this Loan Agreement,
the Note or any of the Loan Documents exceed the Legal Limit. Neither Borrower
nor any guarantor, endorser or surety nor their heirs, legal representatives,
successors or assigns shall have any action against Lender for any damages
whatsoever arising out of the payment or collection of any amounts that exceed
the Legal Limit to the extent such sums are applied or refunded as specified
herein, and all such claims and causes of action are hereby indefeasibly waived
and released.

2.4.2. Default Interest; Late Payment Fees. Borrower acknowledges that the
occurrence of any Event of Default will require Lender to incur additional
expense in servicing and administering the Loan, and result in loss to Lender of
the use of the money due and impede Lender in meeting its other financial and
loan commitments. Borrower further acknowledges that the damages caused thereby
will be extremely difficult and impractical to ascertain. Accordingly, Borrower
agrees that any late payment fee imposed on Borrower under this Agreement
represents the reasonable estimate by Lender and Borrower of a fair compensation
for the loss that may be sustained by Lender due to the failure of Borrower to
make timely payments, and that the accrual of interest at the Default Rate is a
reasonable estimate of the damage to Lender in the event of such default.

2.5. Deposits and Reserves.

2.5.1. Operating and Other Accounts. All accounts of Borrower, including
Borrower’s Operating Account shall be maintained with Lender. Borrower has
arranged for the Tenant to pay rent by ACH transfer each month directly into the
Operating Account. Lender acknowledges that, provided no Event of Default is
then continuing, after payment to Lender of any amounts owing under this
Agreement or the other Loan Documents, funds remaining in the Operating
Agreement shall not be restricted. Borrower shall also cause Guarantor to keep
and maintain an amount equal to One Million Dollars ($1,000,000) in one or more
deposit accounts with Lender. Such amounts shall not be deemed security for the
Indebtedness. Borrower shall deposit all Revenues generated by the Property into
the Operating Account. Without limitation of any other provision of this
Agreement, as security for the Indebtedness, Borrower hereby grants to Lender a
security interest in the Operating Account and any and all other Borrower
accounts held by Lender.

 

-5-



--------------------------------------------------------------------------------

The $1,000,000 deposit account maintained by Guarantor shall not be deemed
pledged to Lender as security for the Indebtedness.

2.5.2. Cash Collateral. At all times until Loan B has been fully repaid,
Borrower shall cause Limited Guarantor to maintain a balance of at least Two
Million Dollars ($2,000,000) in the following accounts maintained by Lender:

 

ACCOUNT NAME    ACCOUNT NO.     

1.    Griffin Capital the Atrium

   120996   

2.    Griffin Capital Carlsbad

   120998   

3.    Griffin Capital Palomar

   121000   

4.    Griffin Capital Independence

   121002   

5.    Griffin Capital Quantum Foods

   121010   

6.    GC Net Lease REIT Operating Partnership, LP

   121016   

Said accounts shall constitute cash collateral for the Loan until Loan B has
been repaid.

ARTICLE 3

CONDITIONS TO DISBURSEMENTS

3.1. Conditions to Initial Disbursement. Lender’s obligation to make the Initial
Disbursement is conditioned upon the completion, satisfaction and delivery of
the following, all in form and substance satisfactory to Lender:

3.1.1. Checklist. All items set forth on the Closing Checklist, as the same may
be amended from time to time, shall have been delivered to Lender.

3.1.2. Loan Documents. Originals of such promissory notes, mortgages, deeds of
trust, guaranties, pledges and other Loan Documents as Lender shall require
shall have been executed and delivered to Lender.

3.1.3. Commitment Fee. Borrower shall have paid Lender the Commitment Fee.

3.1.4. Title. The Title Policy shall have been issued to Lender.

3.1.5. Survey. Lender shall have received a current Survey.

3.1.6. Insurance. Lender shall have received evidence of such insurance as
Lender may require, together with evidence of the payment of all premiums
thereafter then due and payable.

 

-6-



--------------------------------------------------------------------------------

3.1.7. Environmental Reports. Lender shall have received a copy of the
Environmental Site Assessment and any other Environmental Report required by
Lender.

3.1.8. Zoning. Lender shall have received a property zoning report prepared by
The Planning and Zoning Resource Corporation or a similar research firm approved
by Lender and, if requested by Lender, letters or other evidence concerning
zoning compliance issued the appropriate Governmental Authority.

3.1.9. Engineering Reports. Lender shall have received Engineering Reports.

3.1.10. Lien Search Reports. Lender shall have received search reports
satisfactory to it with respect to Uniform Commercial Code financing statements,
tax liens, pending suits and judgments pertaining to Borrower, each of
Guarantors, conducted by a search firm or firms acceptable to Lender.

3.1.11. Authority. Borrower shall have delivered to Lender, as to each Borrower
Party which is an entity, the Organizational Documents pertaining to such
Borrower Party.

3.1.12. Opinions of Counsel. Lender shall have received legal opinions from
counsel satisfactory to Lender with respect to such matters as Lender may
require.

3.1.13. No Material Adverse Change. Lender shall be satisfied that, as of the
Closing Date, there shall have been no material adverse changes in the condition
of Borrower or any Guarantor, or in the condition of the Property.

3.1.14. Estoppels and SNDAs. Lender shall have received an executed estoppel
certificate and a subordination, non-disturbance and attornment agreement from
each tenant under the Leases.

3.1.15. Appraisal. Lender shall have received an Appraisal satisfactory to
Lender disclosing a value acceptable to Lender.

3.1.16. Financial Statements. Borrower and each Guarantor shall have provided
Lender with such financial statements as Lender may require, including without
limitation an Operating Budget for the 2009 calendar year.

3.1.17. No Injunction. No law or regulation shall have been adopted, no order,
judgment or decree of any Governmental Authority shall have been issued, and no
litigation shall be pending or threatened, which in the good faith judgment of
Lender would enjoin, prohibit or restrain, or impose or result in a Material
Adverse Effect upon, the making or repayment of the Loan or the consummation of
the transactions contemplated hereby.

3.1.18. Payment of Lender Expenses by Borrower. Borrower shall have paid all
Charges then due and payable.

 

-7-



--------------------------------------------------------------------------------

3.1.19. Additional Information. Lender shall have received such other
information and documentation with respect to each Borrower Party and its
respective Affiliates, the Property and the transactions contemplated herein as
Lender may reasonably request.

3.1.20. Site Inspections. Lender shall have performed or caused to be performed
on its behalf, on-site due diligence reviews of the Property.

3.1.21. Other Requirements. Borrower shall have complied with such other closing
requirements as Lender shall impose.

3.2. Advances of the Holdback. On the Closing Date, the Holdback shall be deemed
disbursed for the account of Borrower but shall be deposited into an escrow
account with Lender, with interest accruing for the benefit of Borrower, until
such time as the tenant of the Property complies with the terms and conditions
consistent with the applicable provisions of this Agreement and the other Loan
Documents, at which time the Holdback shall be deposited with the Title Company
in an interest bearing account, with interest for the benefit of Borrower.
Advances of the Holdback shall be available upon satisfaction of the following
conditions:

3.2.1. General Conditions. Each Advance shall be subject to satisfaction of each
of the following conditions:

(a) Any request for an Advance shall be submitted to Lender not less than ten
(10) Business Days prior to the anticipated disbursement date for the Advance,
and shall be accompanied by all evidence required to be approved by Lender as a
condition to such Advance, including, with respect to the conditions set forth
in clauses (d) and (e) below, a certificate from an officer or authorized
representative of Borrower approved by Lender stating that said conditions are
then satisfied.

(b) Lender shall not be required to authorize more than one Advance during any
calendar month.

(c) Lender may require an endorsement to the Title Policy, in form and content
satisfactory to Lender, insuring, in effect, that such Advance has the same
priority as the Initial Disbursement and that there has been no material adverse
change in the condition of title to the Property, including the absence of any
Lien or exception which is not a Permitted Exception, since the issuance of the
Title Policy.

(d) [Intentionally omitted.]

(e) No Default or Event of Default shall have occurred and be continuing. All
representations and warranties set forth in this Agreement and in any other Loan
Document shall be true and correct and all Loan Documents shall be in full force
and effect.

 

-8-



--------------------------------------------------------------------------------

(f) There shall be no substantial unrepaired damage to the Property by fire or
other casualty which is not in Lender’s judgment adequately covered by
collectible proceeds of insurance.

(g) All permits, licenses and approvals, including, without limitation, all
environmental approvals, necessary for Completion of the Construction Work in
compliance with the Construction Documents shall have been issued in form and
substance satisfactory to Lender.

(h) Advances shall be subject to contractor retainages, as determined by Lender
unless waived by Lender.

(i) The Construction Work when completed in accordance with applicable
Construction Documents, will be in compliance with all Applicable Laws and all
consents or approvals required from third parties or any Governmental
Authorities have been obtained or will be obtained prior to the time that such
approvals are required.

(j) Lender’s consultant, if applicable, shall have issued a report dated within
ten (10) days’ prior to any requested Advance to the effect that the
Construction Work is in substantial compliance with the Approved Plans and other
Construction Documents and that the budget for the Construction Work is In
Balance.

(k) All materials for which payment has been requested shall have been installed
at the Property, or the payment application shall indicate that payment for a
deposit for materials is being requested (which request shall be subject to
Lender’s approval).

(l) Contractors, subcontractors and materialmen shall have submitted such sworn
statements or affidavits and lien waivers as Lender or the Title Company may
require.

(m) Borrower shall have obtained or caused its contractors to obtain such
insurance and/or dual obligee performance bonds and payment bonds as Lender may
require.

3.3. Completion. Upon Completion of the Construction Work, and as a condition to
any final Advance or Advance for the payment of retainage requested with respect
to the Construction Work, Borrower shall deliver, or cause to be delivered to
Lender, the following, each in form and substance satisfactory to Lender:

(a) Certificates of Lender’s consultant, if any, and the general contractor that
such Construction Work is Complete.

(b) If the Construction Work affected or altered any matter that would be
reflected on a survey, a current survey of the Property, certified by a
registered land surveyor, with a certificate in favor of Lender and the Title
Company.

(c) Temporary or permanent certificate(s) of occupancy if issued by the
jurisdiction, or other evidence acceptable to Lender, together with all other
appropriate

 

-9-



--------------------------------------------------------------------------------

certificates and other documentation that Lender may require from, and as are
customarily issued by, applicable Governmental Authorities, evidencing
(i) compliance with all Applicable Laws, except for non-compliance which could
not have a Material Adverse Effect, and (ii) that no petitions, actions or
proceedings are pending or threatened which could reasonably be expected to
materially alter or declare invalid any approvals, consents, permits or
certificates for or relating to such Construction Project, or any part thereof.

(d) An estoppel certificate from the tenant at the Property, which shall include
a statement from such tenant acknowledging acceptance of such Construction Work.

(e) Intentionally omitted.

(f) Final sworn statements or affidavits and waivers of lien from contractors,
subcontractors and materialmen as required by Lender or the Title Company.
Waivers of lien conditioned upon payment shall be acceptable if the Title
Company can issue insurance satisfactory to Lender on the basis of the same and
such waivers are in a form customarily used in the jurisdiction of the Property.

(g) Such other items as Lender may reasonably require.

3.4. Final Advance. After all of the Construction Work has been Completed,
provided no Event of Default has occurred, Lender will authorize the Title
Company to Advance the remainder of the Holdback to Borrower or at its
direction.

3.5. Waiver. Lender may from time to time waive any condition or conditions to
Advances without such waiver or series of waivers constituting a course of
dealing or any amendment to this Agreement or a prohibition against subsequent
imposition of such condition or conditions or a waiver of any default.

3.6. Consultants. At Borrower’s expense, Lender shall have the right to employ
an inspecting architect, engineer or consultant with respect to the Construction
Work.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.1. Representations and Warranties. Borrower represents and warrants that all
statements set forth in this Article 4 are true as of the Closing Date and
Borrower covenants that Borrower shall cause the same to remain true until all
Indebtedness has been paid and all Obligations have been satisfied in full,
except to the extent that such representations or warrantees cannot be
truthfully remade due to circumstances beyond the reasonable control of
Borrower.

 

-10-



--------------------------------------------------------------------------------

4.1.1. The Property.

(a) The use and occupancy of the Property complies with all Applicable Laws and
Restrictions, except for matters which, both individually and in the aggregate,
do not have a Material Adverse Effect.

(b) Borrower has good, marketable and indefeasible fee simple title to the Land
and Improvements and has good and merchantable title to the other Collateral,
and such title and interest is free and clear of any lien, claim, restriction,
security interest or encumbrance, other than Permitted Exceptions.

(c) The Property is comprised of a single tax parcel, or group of contiguous tax
parcels, which is or are separate and apart from any property not owned by
Borrower, for real estate tax purposes.

(d) The Property has adequate water, gas and electrical supply, storm and
sanitary sewerage facilities, other required public utilities, fire and police
protection, and means of access between the Property and public streets, and all
of the foregoing comply with all Applicable Laws.

(e) No part of the Property has been taken by the power of eminent domain or
condemnation nor is any proceeding for such a taking pending, or to Borrower’s
Knowledge, threatened.

(f) No part of the Improvements are located within an area designated as a
“flood plain”.

(g) The Property complies in all material respects with all Applicable Laws and
is in good condition, order and repair in all respects material to its current
and intended uses, and to Borrower’s Knowledge, there are no material defects or
damage thereto.

(h) Except for the agreements listed on Exhibit C of this Agreement, the
Property is not subject to any Material Agreement.

(i) The Rent Roll is true, complete and correct and the Property is not subject
to any Leases or other use or occupancy agreements other than the Lease. Except
as set forth on the Rent Roll: (i) each Lease is in full force and effect;
(ii) each tenant under each of the Leases has accepted possession of and is in
occupancy of its respective demised premises, has commenced the payment of rent
under its Lease, and has no offset right, claim or defense to the enforcement of
its Lease; (iii) all rents due and payable under the Leases have been paid, no
rent has been paid for any period more than one month in advance of the due date
thereof, and the Rent Roll discloses all unamortized free rent and rent
abatements, any unused construction allowances (except as expressly contemplated
herein) and unperformed Landlord construction obligations; (iv) the rent payable
under each Lease is set forth in the Rent Roll, and there is no claim or basis
for a claim by any tenant thereunder for

 

-11-



--------------------------------------------------------------------------------

an adjustment to the rent; (v) to Borrower’s Knowledge, no tenant has made any
claim against the landlord under any Lease which remains outstanding, there are
no defaults on the part of the landlord under any Lease, and no event has
occurred which, with the giving of notice or passage of time, or both, would
constitute such a default; (vi) to Borrower’s Knowledge, there is no present
material default by the tenant under any Lease and no notice of termination has
been delivered under any Lease; (vii) all security deposits under the Leases are
as set forth on the Rent Roll; (viii) Borrower is the sole owner of the entire
lessor’s interest in each Lease; (ix) each Lease is the valid, binding and
enforceable obligation of Borrower and the tenant thereunder; (x) no Person has
any possessory interest in, or right to occupy, the Property except under the
terms of a Lease; (xi) none of the Leases contains any option to purchase or
right of first refusal to purchase the Property or any part thereof;
(xii) neither the Leases nor the Revenues (or any portion thereof) have been
assigned or pledged except to Lender; (xiii) no other Person has any interest in
any of the Leases except the landlord and the tenant thereunder; and (xiv) no
brokerage commissions remain unpaid or will become due and payable with respect
to any Lease, including upon any expansion of the premises or any renewal or
extension thereof.

(j) To Borrower’s Knowledge there are no pending or proposed special or other
assessments for public improvements or other matters affecting the Property,
nor, to Borrower’s Knowledge, are there any contemplated improvements to the
Property that are likely to result in such special or other assessments.

4.1.2. Ownership Structure, Power and Authority.

(a) Borrower is duly formed, validly existing and in good standing under the
laws of the State of its organization and is qualified to do business in the
State in which the Property is located. Borrower has no indebtedness for
borrowed money other than the Indebtedness.

(b) Each Borrower Party has the requisite authority to execute, deliver and
carry out the terms and provisions of this Agreement and the other Loan
Documents. This Agreement constitutes, and the Loan Documents and other
documents to be executed and delivered pursuant to this Agreement, when executed
and delivered pursuant hereto, will constitute, the duly authorized obligations
of the party or parties, other than Lender, executing the same.

(c) True and complete copies of the Organizational Documents have been furnished
to Lender. No breach exists under the Organizational Documents and no act has
occurred and no condition exists or after giving effect to this Agreement and
the Loan Documents will exist, which, with the giving of notice or the passage
of time, or both, would constitute a breach under or violate the Organizational
Documents.

(d) All consents, approvals or authorizations of or declarations, registrations
or filings with any Governmental Authority or nongovernmental person or entity,
including any creditor, member, partner or shareholder, as applicable of any
Borrower

 

-12-



--------------------------------------------------------------------------------

Party, required in connection with the execution, delivery and performance of
this Agreement or any of the Loan Documents, other than the recordation of the
Mortgage and the filing of Financing Statements, have been obtained except for
such consents, approvals or authorizations of or declarations or filings with
any Governmental Authority or non-governmental person or entity where the
failure to so obtain would not have a Material Adverse Effect on any Borrower
Party or the prospect of repayment of the Indebtedness.

(e) No Borrower Party is insolvent and there has been no: (i) assignment made
for the benefit of the creditors of any of them; (ii) appointment of a receiver
for any of them or for the property of any of them; or (iii) Insolvency
Proceeding instituted by or against any of them.

(f) Borrower is not in default under any Material Agreement, except for any
default which could not have a Material Adverse Effect on Borrower.

(g) The execution and delivery of the Loan Documents and the performance by
Borrower and each Guarantor of their respective obligations under the Loan
Documents: (i) do not violate any Applicable Laws; and (ii) do not conflict
with, are not inconsistent with, and will not result, in any breach of any of
the terms, covenants, conditions or provisions of, or constitutes a default
under, any indenture, mortgage, deed of trust, instrument, document, agreement
or contract of any kind which creates, represents, evidences or provides for any
Lien, upon any of the assets of Borrower or any Guarantor, or any other
indenture, mortgage, deed of trust, instrument, document, agreement or contract
of any kind to which Borrower or any Guarantor, is a party or by which Borrower
or any Guarantor, may be bound.

(h) Except as set forth on Exhibit D of this Agreement there are no actions,
suits or proceedings pending or, to Borrower’s Knowledge, threatened against or
affecting Borrower, any Guarantor or the Property before any court or any
governmental, administrative, regulatory, adjudicatory or arbitrational body or
agency of any kind, including, without limitation, suits, actions or proceedings
under the Racketeer Influenced and Corrupt Organizations Act of 1970, as
amended, which could have a Material Adverse Effect on Borrower or any
Guarantor.

(i) Borrower is not and will not be an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA; the assets of
Borrower do not and will not constitute “plan assets” of one or more such plans
for purposes of Title I of ERISA; Borrower is not and will not be a
“governmental plan” within the meaning of Section 3(32) of ERISA;
and transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans.

(j) None of (i) any Borrower Party; (ii) any person or entity Controlling or
Controlled by Borrower or any Guarantor; (iii) any person or entity having a
beneficial interest in Borrower or any Guarantor, to the extent not a publicly
held entity; (iv) any person

 

-13-



--------------------------------------------------------------------------------

or entity for whom Borrower is acting as agent or nominee in connection with
this transaction; (v) any of the foregoing persons’ or entities’ partners,
members, shareholders or other equity owners and none of their respective
employees, officers, directors, representatives or agents; or (vi) to Borrower’s
Knowledge, any tenant of the Property, is an OFAC Prohibited Person.

(k) Except for agreements approved by Lender, and in connection with the
contribution of the membership interest of Borrower to a real estate investment
trust, and the formation and operation of said real estate investment trust,
there are no agreements between Borrower and any of its Affiliates or Affiliates
of a Guarantor relating to the Property.

(l) No material adverse change has occurred in the operations or financial
condition of Borrower or any Guarantor since the date the last financial
statements of Borrower were delivered to Lender.

(m) All financial data and statements prepared by or on behalf of Borrower and
delivered to the Lender prior to the date hereof (i) are true, complete and
correct in all material respects; (ii) accurately represent in all material
respects the financial condition or operating results, as applicable, of
Borrower or the applicable Guarantor or the Property as of the date of such
reports; and (iii) have been prepared in accordance with accounting principles
consistently applied.

(n) Borrower and each Guarantor have filed, or caused to be filed, all material
tax returns (federal, state, local and foreign) required to be filed and have
paid all amounts of taxes shown thereon to be due (including interest and
penalties) and all other taxes (including personal property taxes, intangible
fees, assessments and other governmental charges or taxes) owing (or necessary
to preserve any Liens in favor of the Lender) by Borrower and Guarantors, except
for such taxes (i) which are not yet delinquent or (ii) as are being contested
in good faith and by proper proceedings, and against which adequate reserves are
being maintained.

(o) Neither Borrower nor any Affiliate of Borrower is a “foreign person” within
the meaning of Section 1445(f)(3) of the Code.

(p) Borrower (i) has obtained all Licenses required as of the Closing Date by,
and accomplished all filings, notifications, registrations and qualifications
with (or obtained exemptions from any of the foregoing from), and (ii) will
obtain, during the course of Completing the Construction Work, all Licenses, and
accomplish all filings, notifications, registrations and qualifications with (or
obtain exceptions from any of the foregoing from), all applicable Governmental
Authorities to properly and legally own, develop, construct, manage and operate
the Property and to conduct its business. All Licenses are or will be, valid and
in full force and effect, and are not, or will not be, subject to any pending
or, to Borrower’s Knowledge, threatened, administrative or judicial proceeding
to revoke, cancel or declare any of such Licenses invalid. Borrower is not in
default or violation with respect to any of the Licenses in a manner that could
have a Material Adverse Effect, and no event has

 

-14-



--------------------------------------------------------------------------------

occurred which constitutes, or, to Borrower’s Knowledge, with due notice or
lapse of time or both may constitute, a default by Borrower under, or a
violation of, any of the Licenses that could have a Material Adverse Effect.

4.1.3. Regulation U. No part of the proceeds of the Loan will be used for the
purpose of purchasing or acquiring any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or for any
other purpose which would be inconsistent with such Regulation U or any other
Regulations of such Board of Governors, or for any purpose prohibited by
Applicable Laws or by the terms and conditions of this Agreement or the other
Loan Documents.

4.1.4. Environmental Matters.

(a) Except as disclosed in the Environmental Reports, the Property complies with
all Environmental Laws.

(b) Except as disclosed in the Environmental Reports, no spill, release or
discharge of any Hazardous Substances has occurred on or about the Property, nor
is there any threat of a spill, release or discharge.

(c) Except as disclosed in the Environmental Reports Borrower has not used the
Property, nor permitted the Property to be used, for the treatment, storage or
disposal of any Hazardous Substance, and, to Borrower’s Knowledge, no such use
of the Property was made by any predecessor in interest or any other individual
or entity.

(d) There is no Environmental Claim pending or, to Borrower’s Knowledge,
threatened.

(e) No Liens are presently recorded with the appropriate land records under or
pursuant to any existing Environmental Law with respect to the Land or the
Improvements and, to Borrower’s Knowledge, no Governmental Authority has
commenced taking or is in the process of taking any action to subject the Land
and the Improvements to Liens under any existing Environmental Law.

4.2. Reliance Upon Representations and Warranties. All representations and
warranties made in this Agreement or in any certificate or other document
delivered to Lender by or on behalf of Borrower or any Guarantor or any
Authorizing Entity shall be true and correct when made and shall be deemed
remade upon each request for an Advance (unless Lender is notified in writing as
to any respects in which such representations and warranties are no longer true
as of the date of the notice) and shall be deemed to have been relied upon by
Lender notwithstanding any investigation heretofore or hereafter made by Lender
or on its behalf, and shall survive the making of the Initial Disbursement and
each Advance. Borrower acknowledges that the Initial Disbursement and each
Advance is intended to be made by Lender in reliance upon the performance of all
of the terms and conditions contained herein and upon the continuing truth and
accuracy of the

 

-15-



--------------------------------------------------------------------------------

representations, warranties, acknowledgments and agreements herein contained or
otherwise made in writing to Lender. If, due to circumstances beyond the control
of all Borrower Parties, any representation or warranty becomes untrue after any
date when such representation was made or last deemed remade, and provided that
Borrower promptly notifies Lender of the manner in which any representation or
warranty is no longer true, such change of circumstances shall not, in and of
itself (and without excusing Borrower from any covenants hereunder), constitute
an Event of Default, provided further that the continued truth and accuracy of
all representations and warranties set forth herein shall be a condition to all
Advances.

ARTICLE 5

COVENANTS

5.1. Provisions Relating to Covenants. Borrower shall perform the following
covenants, fully and faithfully, at all times until the Indebtedness has been
paid in full and all Obligations fully satisfied.

5.1.1. Financial Reports.

(a) On or before March 31st of each calendar year, Borrower shall furnish Lender
with (i) Borrower’s annual income statement for the Property showing all
Revenues, real estate taxes and items of operating expense, capital expenditures
and reserves (including a comparison of the actual results to the Operating
Budget), and (ii) an annual rent roll, all for the preceding calendar year. On
or before April 15 of each calendar year, Borrower shall either deliver to
Lender a copy of its federal and state tax returns for the preceding calendar
year or provide Lender with evidence that extensions have been obtained.

(b) On or before October 15th of each calendar year, Borrower shall cause each
Guarantor who is an individual to furnish to Lender (i) such Guarantor’s
personal financial statement for the preceding calendar year and (ii) a copy of
such Guarantor’s federal and state tax returns for the preceding calendar year.

(c) On or before October 15th of each calendar year, Borrower shall cause each
Guarantor which is an entity to furnish Lender with (i) such Guarantor’s
business financial statement (prepared on a compiled basis) for the preceding
calendar year and (ii) a copy of such Guarantor’s federal and state tax returns
for the preceding calendar year.

(d) All statements shall be prepared in accordance with commercially sound
accounting principles consistently applied and otherwise in form specified by
Lender, except for personal financial statements which Lender may require to be
on a form specified by Lender. Statements pertaining to Borrower or the Property
shall be certified by Guarantor of Borrower as being true, correct and complete.
Borrower shall cause statements pertaining to any Guarantor who is an individual
to be certified by such Guarantor and any statement pertaining to any Guarantor
which is an entity to be certified by an officer of such entity, as the case may
be, as being true, correct and complete. In the event that Borrower

 

-16-



--------------------------------------------------------------------------------

fails to comply with the requirements set forth above, Lender shall have the
right to have Borrower’s books and records audited by an independent certified
public accountant at Borrower’s sole cost and expense. Lender and its designated
agents shall have the right to inspect Borrower’s books and records with respect
to the Property at all reasonable times. In the event of a foreclosure of the
Mortgage, all of Borrower’s books and records maintained in connection with the
Property shall be made available to the successful bidder at the foreclosure
sale for inspection and copying for a period of not less than 3 years following
said sale.

5.1.2. Impositions.

(a) Borrower shall pay or cause to be paid all Impositions on or before the due
date hereof. Unless Lender has paid such Impositions directly on Borrower’s
behalf, Borrower shall furnish to Lender evidence that all Impositions are paid
promptly after the due date thereof

(b) Notwithstanding the foregoing, so long as no Default or Event of Default has
occurred, Borrower may in good faith, at Borrower’s sole and expense, contest
the validity or amount of any Impositions, provided that (i) such contest
prevents or suspends the collection of the Contested Taxes and the sale or
forfeiture of all or any part of the Property to satisfy the payment of the
Contested Taxes; (ii) Borrower notifies Lender in writing of Borrower’s intent
to contest the Contested Taxes before the due date thereof; and (iii) if
subsection (i) does not apply, Borrower has deposited with Lender such amount as
Lender may require, which when taken together with the Monthly Tax Deposits then
held by Lender shall in Lender’s judgment be sufficient to pay the amount of the
Contested Taxes, including interest and penalties, and Borrower shall increase
such deposits upon demand by Lender whenever Lender deems such additional
deposit necessary to cover the cost of additional interest and penalties.
Provided no Default or Event of Default has occurred, as such time as Borrower
has notified Lender in writing that Borrower has obtained a final disposition of
the Contested Taxes and has provided Lender evidence thereof, Lender shall use
the funds on deposit with Lender, together with the Monthly Tax Deposits
relating to such Contested Taxes, to pay the Contested Taxes in full.

5.1.3. Insurance.

(a) Until the Indebtedness is fully paid and all obligations of Lender under the
Loan Documents have been finally terminated, all of the Collateral shall be kept
at all times insured against loss and damage by such hazards, casualties and
contingencies in such amounts, subject to such deductibles, and for such periods
as may from time to time be required by Lender. All insurance shall be written
in policies and by insurance companies approved by Lender. All policies of
insurance and renewals thereof shall contain standard noncontributory Lender or
mortgagee clauses or loss payable clauses in favor of Lender and its successors
and assigns or shall name Lender and its successor and assigns as an additional
insured and shall provide for at least 30 days’ prior written notice of
modification (including cancellation) to Lender without cost to Lender as well
as a waiver of subrogation

 

-17-



--------------------------------------------------------------------------------

endorsement and such other endorsements as Lender shall require. All policies of
insurance and renewals thereof shall contain such further endorsements as Lender
may require, in form and content acceptable to Lender. Without limiting the
generality of the foregoing, all policies of insurance shall be in amounts and
have deductibles (if any) approved by Lender and contain clauses or endorsements
to the effect that no act or negligence of Borrower, or anyone acting for
Borrower or of any tenant under any Lease or other occupant, or failure to
comply with the provisions of any policy which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way effect the
validity or enforceability of the insurance insofar as Lender is concerned.
Copies of all policies of insurance and original certificates of insurance on
ACORD forms or other forms acceptable to Lender, together with evidence of fully
paid premiums, shall be delivered to Lender as issued at least 30 days before
the expiration of old policies and shall be held by Lender until all
Indebtedness has been fully paid and all Obligations have been fully performed
and all obligations of Lender under the Loan Documents finally terminated. Upon
request by Lender, Borrower, at its sole cost and expense, shall furnish to
Lender evidence of the replacement cost of the Improvements and the Personal
Property that is satisfactory to Lender. In case of any transfer of title to the
Property either resulting from an exercise of remedies under or pursuant to the
Mortgage or in lieu of such remedies, Borrower’s complete title to all policies
of insurance required by this Agreement and to all prepaid or unearned premiums
thereon shall pass to and vest in the grantee or other transferee of the
Property. Lender shall not, by reason of accepting, rejecting, approving or
obtaining insurance, incur any liability for payment of losses.

(b) Without in any way limiting the generality of the foregoing, Borrower
covenants and agrees to maintain the following insurance coverage: (i) all risk
of physical loss or special perils coverage insurance, for an amount equal to
not less than 100% of the full replacement cost of the Improvements and fixtures
located on the Property, written on a replacement cost basis and with
endorsements covering replacement cost (without depreciation), an agreed amount
pertaining to the co-insurance clause, building ordinances/enforcement of law
(including demolition and increased cost of construction, which building
ordinance coverage endorsement shall be in such amount as Lender may require),
vandalism, malicious mischief, terrorist acts, building collapse, boiler and
machinery, sewer back up; (ii) rent loss insurance in an amount equal to not
less than gross revenue from the Property for 12 months based upon 100%
occupancy of all Improvements, less any allocable charges and expenses which
would not continue during the period of restoration; (iii) commercial general
public liability and property damage insurance with a broad form coverage
endorsement for an amount as required from time to time by Lender but not less
than an aggregate amount of $5,000,000.00 and an occurrence limit of not less
than $3,000,000.00 combined single limit; (iv) flood insurance whenever in the
opinion of Lender such protection is necessary and is available; (v) earthquake
insurance whenever in the opinion of Lender such protection is necessary and is
available; (vi) insurance covering pressure vessels, pressure piping and
machinery, if any, and all major components of any centralized heating or
air-conditioning systems located in the Improvements, in an amount satisfactory
to Lender, such policies also to insure against physical damage to the

 

-18-



--------------------------------------------------------------------------------

Improvements arising out of peril covered thereunder; and (vii) such other
insurance that may be required from time to time by Lender. Beginning with the
commencement of, and until the Construction Work is Complete, Borrower shall
keep, maintain and deliver (or cause to be kept, maintained and delivered) to
Lender a so-called Builder’s Risk Completed Value non-reporting form insurance
policy for one hundred percent (100%) of the insurable replacement value of the
applicable Construction Work. All insurance policies shall be issued by an
insurer licensed to do business in the jurisdiction in which the Property is
located and which has a rating of at least “A” by Standard & Poor’s or A/A-
:VIII by A.M. Best as published in Best’s Key Rating Guide.

(c) Borrower shall pay or cause to be paid all Premiums when due. At least 30
days prior to the expiration of any policy of insurance, Borrower shall furnish
to Lender renewal insurance policies (or certificate of insurance on Acord 27 or
other form of certificate acceptable to Lender) as required by this Agreement
and the other Loan Documents.

(d) Borrower shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained hereunder
unless Lender is included thereon as the loss payee or an additional insured as
applicable, under a standard mortgagee clause acceptable to Lender and such
separate insurance is acceptable to Lender.

(e) Unless Borrower provides Lender with evidence of the insurance coverage
required by this Agreement, Lender may purchase insurance at Borrower’s expense
to protect Lender’s interest in the Property. This insurance may, but need not,
protect Borrower’s interests. The coverage Lender purchases may not pay any
claim Borrower makes or any claim that is made against Borrower in connection
with the Property. Borrower may later request Lender to cancel any insurance
purchased by Lender, but only after providing Lender with evidence that Borrower
has obtained insurance as required by this Agreement. If Lender purchases
insurance required to be provided under this Agreement, Borrower will be
responsible for the costs of that insurance, including interest and any other
charges Lender may impose in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance may be added to the Indebtedness and shall bear interest
at the Default Rate. The costs of the insurance may be more than the cost of
insurance Borrower may be able to obtain on its own.

5.1.4. Leases.

(a) Without the prior written consent of Lender, Borrower shall not (i) enter
into any Lease, (ii) modify, amend, renew, extend or terminate any Lease,
(iii) accept any rental payment on a Lease for more than one month in advance of
its due date, or (iv) enter into any ground lease of the Property. Borrower
shall submit to Lender for review a copy of each proposed Lease, together with
such other information as Lender may request. At Lender’s request, Borrower
shall cause the tenant under any Lease to execute a subordination,
non-disturbance and attornment agreement in form and substance satisfactory

 

-19-



--------------------------------------------------------------------------------

to Lender. Borrower shall provide Lender with a copy of a fully executed
original of each Lease executed after the date hereof promptly following its
execution.

(b) Borrower will not suffer or permit any breach or default to occur in any of
the obligations of the landlord under any of the Leases, nor suffer or permit
any Lease to be terminated or cancelled by reason of any failure of Borrower to
perform any of the obligations of the landlord under any Lease. Borrower shall
use reasonable efforts to notify Lender promptly in writing in the event a
tenant commits a material default under a Lease. Borrower will not waive any
rights under any of the Leases and will enforce the obligations of tenants under
and guarantors of the Leases.

(c) Borrower shall deliver to Lender all tenant security deposits, including
letters of credit, which security deposits Lender shall hold subject to the
terms of the Leases. Upon forfeiture of any security deposit, the amount thereof
shall be paid to Lender for application to the Indebtedness. All lease
termination payments or fees shall be paid to Lender for application to the
Indebtedness.

(d) Borrower shall pay for all tenant improvements required by the Leases to the
extent that the tenants under such Leases are not required to pay for such
improvements.

5.1.5. Operations.

(a) Borrower shall apply all Revenues to the Indebtedness and the expenses of
the Property to the extent then due and payable, maintaining reasonable reserves
for repairs, replacements and future expenses, prior to making distributions to
the partners of Borrower.

(b) Borrower shall comply with all Applicable Laws with regard to the Property.

(c) [Reserved.]

(d) All Personal Property shall be located on the Land. Borrower shall not,
without the prior written consent of Lender, sell, assign, transfer, remove or
permit to be removed from the Land or the Improvements any of the Personal
Property. So long as no Default or Event of Default exists, Borrower may sell or
otherwise dispose of the Personal Property when obsolete, worn out, inadequate,
unserviceable or unnecessary for use in connection with the operation of the
Property, but only upon replacing the same with other Personal Property at least
equal in value and utility to the Personal Property that is disposed, and
provided that the priority and perfection of Lender’s security interest is fully
preserved in such replacement Personal Property.

(e) Borrower shall: (i) promptly repair, restore or rebuild any Improvements now
or hereafter on the Land which may become damaged or be destroyed,

 

-20-



--------------------------------------------------------------------------------

such restored or rebuilt Improvements to be of at least equal value and
substantially the same character as prior to such damage or destruction;
(ii) keep the Property in good condition and repair and without waste, (iii) pay
all operating costs for the Property when due; (iv) comply with all requirements
of all covenants, easements and restrictions of record with respect to the
Property and the use thereof; (v) not make any alterations to the Property or
demolish any portion of the Improvements without Lender’s prior written consent;
(vi) not suffer or permit any change in the general nature of the occupancy of
the Property, without Lender’s prior written consent; (vii) not initiate or
acquiesce in any zoning reclassification or variance without Lender’s prior
written consent; (viii) provide and thereafter maintain adequate parking areas
within the Property as may be required by Applicable Laws, together with any
sidewalks, aisles, streets, driveways and sidewalk cuts and sufficient paved
areas for ingress, egress, and right of way to and from the adjacent public
thoroughfares necessary or desirable for the use thereof, and observe and comply
with any conditions necessary to preserve and extend any and all rights,
licenses, permits (including, without limitation, zoning variances, special
exceptions and nonconforming uses), privileges, franchises and concessions that
are applicable to the Property and the use and occupancy of the Property;
(ix) not cause or permit any resubdivision of the Land or the Improvements;
(x) not grant any easements, licenses, covenants, conditions or declarations of
use affecting the Property; (xi) not amend any document which is a Permitted
Exception, without in each case Lender’s prior written consent; and
(xii) promptly correct all defects (other than of an immaterial nature that do
not affect the use of the Improvements for their intended purpose or their
value) in the Improvements any departure from the Construction Documents (except
for non-material deviations therefrom that do not adversely affect the use of
the Improvements for their intended purpose or their value) not previously
approved by Lender to the extent required hereunder. Borrower agrees that the
making of any Advance whether before or after such defects or departures are
discovered by, or brought to the attention of, Lender shall not constitute a
waiver of the Lender’s right to require compliance with this covenant.

5.1.6. Prohibition on Conveyances and Liens.

(a) Except as expressly contemplated under the provisions of Section 5.1.7(n)
and (o) below, Borrower shall not: (i) assign or attempt to assign its rights
under this Agreement and any purported assignment of this Agreement shall be
void or (ii) suffer or permit (A) any change in the management (whether direct
or indirect) of the Property, or (B) any Transfer.

(b) Borrower shall not suffer or permit any mechanic’s or other lien or claim to
be filed or otherwise asserted against the Property or any portion thereof and
will promptly discharge the same if any claim for lien or any proceedings for
the enforcement thereof are filed or commenced; provided, however, that so long
as no Default or Event of Default has occurred and Borrower has notified Lender
in writing of its intent to contest such lien or claim, Borrower shall have the
right to contest in good faith with due diligence the validity of any such lien
or claim provided that Borrower has caused the Title Company to

 

-21-



--------------------------------------------------------------------------------

issue an endorsement, in form and substance satisfactory to Lender, to the Title
Policy insuring over such contested lien or claim.

5.1.7. Change in Organizational Structure. Borrower shall:

(a) not, without the prior written consent of Lender in each case, cause or
permit (i) any amendment, replacement or termination of its Organizational
Documents or the Organizational Documents of any Authorizing Entity, (ii) the
creation of any new membership, partnership or shareholder interests, as
applicable, in Borrower or any Authorizing Entity, (iii) any dissolution,
voluntary termination of its existence or involuntary termination of its
existence, unless such involuntary termination is rescinded or Borrower’s
existence is reinstated within 30 days), or (iv) any change in Borrower’s or any
Authorizing Entity’s state of formation or name.

(b) not hold or acquire any ownership interest, legal or equitable, in any real
or personal property other than the Property or become a shareholder of or a
member or partner in any entity;

(c) not change its legal status as a limited liability company or engage in any
business other than, the acquisition, operation, management and disposition of
the Property;

(d) maintain Borrower’s assets, accounts, books, records, financial statements,
stationery, invoices, and checks separate from and not commingled with any of
those of any other person or entity;

(e) conduct Borrower’s business in Borrower’s name, pay Borrower’s liabilities
out of Borrower’s funds, allocate fairly and reasonably any overhead for shared
employees and office space, and maintain an arms-length relationship with
Borrower’s Affiliates;

(f) hold itself out as a separate entity, maintain adequate capital in light of
its contemplated business operations, and observe all organizational
formalities;

(g) not guarantee or become obligated for the debts of any other entity or
person or hold out Borrower’s credit as being available to satisfy the
obligations of others, including not acquiring obligations or securities of
Borrower’s partners, members or shareholders;

(h) not pledge Borrower’s assets for the benefit of any other entity or person
or make any loans or advances to any person or entity;

(i) not enter into any contract or agreement with any party which is an
Affiliate, except upon terms and conditions that are intrinsically fair and
substantially similar

 

-22-



--------------------------------------------------------------------------------

to those that would be available on an arms-length basis with third parties
other than any Affiliate;

(j) neither seek nor allow any owner of any membership or partnership interest,
capital stock or other interest in Borrower to seek, the dissolution or winding
up, in whole or in part, of Borrower;

(k) not merge with or be consolidated into any other entity;

(l) maintain Borrower’s assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify Borrower’s individual assets from
those of any constituent party of Borrower, any Affiliate of Borrower, any
Authorizing Entity, any Guarantor or any other person or entity; or

(m) not incur any debts or financial obligations other than the Obligations and
normal accounts payable in the ordinary course of business in the aggregate and
which are not more than 60 days past due.

(n) Anything contained in the Loan Documents to the contrary notwithstanding, so
long as no Event of Default has occurred and is continuing, Borrower may,
without Lender’s consent, but with ten (10) days prior written notice, and
without payment of any fee or cost to Lender other than Lender’s underwriting
and third party expenses, contribute the membership interest in Borrower to a
real estate investment trust (“REIT”), or its operating partnership, in exchange
for operating partnership units (a “REIT Transfer”), provided that such REIT is
controlled, directly or indirectly through the management and other agreements
executed by the REIT, by Limited Guarantor (so long as it is wholly owned by
Kevin A. Shields) and/or Guarantor, and Guarantor retains at all times, an
equity interest in the operating partnership of the REIT in an amount not less
than the gross contribution value of Property less the aggregate outstanding
principal balance of the Loan. In connection with any REIT Transfer, Borrower
and/or the members shall execute such assumption agreements, and provide Lender
with such additional materials, as Lender may require, including, without
limitation, any required date down endorsements of its title policy, if any. Any
such REIT Transfer shall also meet the transfer requirements set forth in
Section 5.1.7(o) (ii) and (iii).

(o) Notwithstanding any contained in the Loan Documents to the contrary, the
following transfers shall be deemed permitted transfers: (a) transfers by devise
or descent or by operation of law upon the death of a member of Borrower,
provided the persons proposed to assume control and management of the Borrower
and the Property shall be acceptable to Lender in all respects (including,
without limitation, financial condition, credit history and management
experience, and other relative criteria, all as determined by Lender), (b) the
sale of not more than forty-nine percent (49%) of the membership interest of
Borrower; (c) the REIT Transfer, provided that the conditions described in
Section 5.1.7(n) are met, and thereafter, any subsequent sale of operating
partnership units/REIT shares, provided the REIT’s operations and management
remain under the control of Guarantor or

 

-23-



--------------------------------------------------------------------------------

Limited Guarantor, and further provided, in each instance: (i) Lender shall have
received not less than thirty (30) days’ prior written notice of any proposed
transfer proposed with regard to subsection (b) above; (ii) no permitted
transfer shall operate to release Guarantor, any Indemnitor, or Borrower from
their respective obligations under the Loan Documents; (iii) no transfer
contemplated herein shall have any adverse effect either on Borrower’s
compliance with the Loan Documents or Borrower’s continuing legal status as a
special purpose entity, liable for the payment and performance of the terms of
the Loan Documents; (iv) Borrower pays all costs and expenses of Lender incurred
in connection with the transaction, including, without limitation, attorneys’
fees and costs, and title insurance costs, if any.

5.1.8. Environmental Matters. Borrower shall:

(a) not install, use, generate, manufacture, produce, store, release, discharge
or dispose of on, under or about the Property, nor transport to or from the
Property, any Hazardous Substances nor allow any other person or entity to do so
except in amounts and under conditions permitted by Applicable Laws;

(b) keep and maintain the Property in compliance with, and shall not cause or
permit the Property to be in violation of, any Environmental Law;

(c) give prompt notice to Lender of (i) any proceeding, investigation or inquiry
commenced by any governmental authority with respect to the presence of any
Hazardous Substances on, under or about the Property or the migration thereof to
or from adjoining property; (ii) all claims made or threatened by any individual
or entity against Borrower or the Property relating to any loss or injury
allegedly resulting from any Hazardous Substance; and (iii) the discovery by
Borrower of any occurrence or condition on any real property adjoining or in the
vicinity of the Property which might cause the Property or any part thereof to
be subject to any restriction on the ownership, occupancy, transferability or
use of the Property under any Environmental Law; and

(d) grant to Lender the right and privilege to: (i) join in and participate in,
as a party if it so elects, any one or more legal proceedings or actions
initiated with respect to the Property under any Environmental Law; and
(ii) have all costs and expenses thereof (including without limitation Lender’s
reasonable attorneys’ fees and costs) paid by Borrower.

5.1.9. Terrorism and Anti-Money Laundering.

(a) Borrower shall, and shall cause all Authorizing Entities to, comply with
applicable federal anti-terrorism and anti-money laundering laws and
regulations. All payments by Borrower to Lender or from Lender to Borrower will
only be made in Borrower’s name and to and from a bank account of a bank based
or incorporated in or formed under the laws of the United States or a bank that
is not a “foreign shell bank” within the meaning of the U.S. Bank Secrecy Act
(31 U.S.C. § 5311 et seq.), as amended, and the

 

-24-



--------------------------------------------------------------------------------

regulations promulgated thereunder by the U.S. Department of the Treasury, as
such regulations may be amended from time to time.

(b) Borrower shall provide Lender, from time to time, with such information as
Lender determines to be necessary or appropriate to comply with the anti-money
laundering laws and regulations of any applicable jurisdiction, or to respond to
requests for information concerning the identity of Borrower, any Authorizing
Entity or other person or entity controlling or controlled by Borrower or any
person or entity having a beneficial interest in Borrower, from any governmental
authority, self-regulatory organization or financial institution in connection
with its anti-money laundering compliance procedures, or to update such
information.

(c) Borrower shall promptly notify Lender in writing should Borrower become
aware of any change in the information set forth in these representations.

5.1.10. Anti-Forfeiture. Borrower represents and warrants to Lender that there
has not been committed by Borrower or any other person in occupancy of or
involved with the operation or use of the Property any act or omission affording
the federal government or any state or local government the right of forfeiture
as against the Property or any other Collateral or any monies paid in
performance of Borrower’s obligations under the Loan Documents. Borrower shall
not commit, permit or suffer to exist any act, omission, or circumstance
affording such right of forfeiture. In furtherance thereof, Borrower hereby
indemnifies Lender and agrees to defend with counsel acceptable to Lender at
Borrower’s sole cost and hold Lender harmless from and against any loss, damage
or injury (including without limitation attorneys’ fees and costs incurred by
Lender) by reason of the breach of the covenants and agreements or the
representations and warranties set forth in this paragraph. Without limiting the
generality of the foregoing, the filing of formal charges or the commencement of
proceedings against Borrower or all or any part of the Collateral under any
federal or state law for which forfeiture of the Property or any other
Collateral or of any monies paid in performance of Borrower’s obligations under
the Loan Documents is a potential result, shall, at the election of Lender,
constitute an Event of Default hereunder without notice or opportunity to cure.

5.1.11. Debt Service Coverage Ratio. As of December 31, 2009 and each calendar
year thereafter, Borrower shall achieve and maintain a Debt Service Coverage
Ratio equal to or greater than 1.25:1.0 on a trailing twelve (12) month basis.
Commencing on January 10, 2010, and on every January 10 occurring thereafter,
Borrower shall complete, execute and deliver to Lender a compliance
certificate pertaining to the preceding calendar year in the form of the
attached Schedule 5.1.

5.1.12. Liquidity. Borrower shall cause Guarantor to satisfy his “Liquidity
Covenant” under the Guaranty in accordance with the terms and conditions set
forth therein.

 

-25-



--------------------------------------------------------------------------------

5.2. Construction Work.

5.2.1. Construction Documents. Borrower shall diligently and continuously
undertake to or cause the Tenant to Complete the Construction Work. Borrower
shall not and shall not permit the Tenant to amend, modify, terminate or waive
any rights under any Construction Documents. Borrower will perform its
obligations under the Construction Documents and will enforce the terms of the
Construction Documents. Unless specifically approved by Lender, no costs for
Construction Work shall be paid to Borrower, Guarantor or any of their
Affiliates until after the Indebtedness has been paid in full and Lender’s
obligations hereunder have terminated.

5.2.2. Permits. Borrower shall pay for and obtain or cause to be paid for and
obtained all permits, licenses and approvals required by Applicable Laws with
regard to the Construction Work, whether necessary for commencement, completion,
use or otherwise.

5.2.3. Contractors. Borrower shall obtain Lender’s approval of all contractors
and all contracts and other Construction Documents for each component of the
Construction Work. Each contractor or subcontractor performing any of the
Construction Work shall be licensed by the appropriate state agency and shall
provide Borrower with evidence of adequate liability insurance. Upon Lender’s
request, Borrower shall provide written evidence that each contractor and
subcontractor meets the requirements of this subsection.

5.2.4. Deficiency. Borrower agrees that, if for any reason Lender concludes that
a Deficiency shall exist, regardless of how such condition may have been brought
about, Borrower shall, within five (5) days after written request by Lender,
deposit the amount of the Deficiency in cash with Lender which deposit shall not
bear interest. Such deposit shall first be fully utilized to pay costs of the
Construction Work before any further Advance shall be made.

5.2.5. Lender Consultants. At Borrower’s expense, Lender shall have the right to
employ an inspecting architect, engineer or consultant with respect to the
Construction Work. Borrower shall pay immediately upon demand the fees and
expenses of any architect or engineer employed by Lender for the purpose of
reviewing plans or otherwise engaged by Lender with respect to the Construction
Work.

5.3. General Covenants.

5.3.1. Inspections. Borrower will cooperate with Lender in arranging for
inspections, from time to time, of the Property by Lender or its agents or
designees.

5.3.2. Further Assurances. Borrower shall, from time to time, upon Lender’s
request, execute, deliver, record and furnish, or cause to be executed,
delivered, recorded and furnished, such documents as Lender may reasonably deem
necessary or desirable (i) to perfect, and maintain perfected, valid first liens
upon the Collateral, (ii) to

 

-26-



--------------------------------------------------------------------------------

correct any errors of a typographical nature which may be contained in any of
the Loan Documents, and (iii) to consummate fully the transaction contemplated
under this Agreement.

5.3.3. Interest Rate Agreements. In the event Borrower enters into any interest
rate hedge agreement, interest rate cap agreement, interest rate collar
agreement or similar agreements regarding all or any part of the Indebtedness,
Borrower shall notify Lender that Borrower has entered into such an agreement
and at Lender’s request shall assign such agreement to Lender as additional
security for the Loan.

5.3.4. Stamp Tax. If, by the laws of the United States of America, or of any
state or political subdivision having jurisdiction over Borrower, any tax is due
or becomes due in respect of the Loan, the granting of the Mortgage, or the
terms of any of the other Loan Documents, Borrower shall pay such tax in the
manner required by any such law. Borrower further covenants to reimburse Lender
for any sums which Lender may expend by reason of the imposition of any tax on
the issuance of the Note made pursuant to this Agreement. Notwithstanding the
foregoing, Borrower shall not be required to pay any income or franchise tax of
Lender.

5.3.5. Reports. Borrower shall deliver, or cause to be delivered, to Lender
copies of all inspections, reports, test results and other material information
prepared or received by Borrower from time to time from its owners, agents,
representatives, architects, engineers, and any other parties involved in the
maintenance, operation or leasing of the Property.

5.3.6. Indemnity. Borrower shall indemnify Lender and hold harmless Lender from
and against all claims, injury, damage, loss and liability of any and every kind
suffered or incurred by reason of or in connection with (i) the Loan, including
the administration thereof, this Agreement, the other Loan Documents, the
Property and the leasing thereof, and the use or application of the Loan
proceeds; (ii) the operation or maintenance of the Property including inspection
fees; (iii) any breach of any representation made herein or of any other
provision hereof; or (iv) any other action or inaction by, or matter which is
the responsibility of, Borrower. Borrower shall pay Lender upon demand all
claims, judgments, damages, losses and expenses (including court costs and
reasonable attorneys’ fees) incurred by Lender as a result of any legal or other
action arising out of matters described in clauses (i) through (iv) of the
preceding sentence, excluding the gross negligence or willful misconduct of
Lender. The provisions of this Section 5.3.6 shall survive repayment of the
Indebtedness.

5.3.7. Notice of Proceedings. Borrower shall promptly notify Lender of each
action, suit or proceeding threatened in writing or commenced as a result of
injury, damage or liability occurring in, on or about the Property, and any
other action, suit or proceeding against Borrower or any Guarantor which could
have a Material Adverse Effect upon such party.

 

-27-



--------------------------------------------------------------------------------

5.3.8. Appraisals. Lender shall have the right to obtain a new or updated
Appraisal of the Property from time to time.

5.3.9. Furnishing Reports. Upon Lender’s request, Borrower shall provide Lender
with copies of all inspections, reports, test results and other information
received by Borrower which in any way relate to the Property.

5.3.10. Affiliate Transactions. Prior to entering into any agreement with an
Affiliate pertaining to the Property, Borrower shall deliver to Lender a copy of
such agreement, which shall be satisfactory to Lender in its sole discretion.

5.3.11. Notice of Default. Borrower shall promptly upon acquiring knowledge
thereof advise Lender of any default under any Material Agreement or any change
in the condition (financial or otherwise) of Borrower that could be expected to
have a Material Adverse Effect or materially impair its ability to comply with
its obligations hereunder, or of the occurrence of any Default or Event of
Default or the occurrence of any circumstance which would make any
representation untrue or constitute a breach of any warranty in any material
respect.

5.3.12. Estoppel Statement. Within 5 days following Lender’s written request,
Borrower shall execute and deliver to Lender a statement setting forth (i) the
unpaid principal balance of the Loan, and (ii) such other matters as Lender may
reasonably request. Any prospective purchaser or assignee of any interest in the
Loan shall be permitted to rely on such certificate. Upon Lender’s request,
Borrower shall use reasonable good faith efforts to obtain estoppel certificates
from tenants under the Leases.

5.3.13. Place of Business. Borrower shall not change its executive office or its
principal place of business without giving Lender at least 30 days’ prior Notice
thereof and promptly providing Lender such information as Lender request in
connection therewith.

5.4. Loss of Note or other Loan Documents. Upon Notice from Lender of the loss,
theft, or destruction of the Note and upon receipt of an affidavit of lost note
and an indemnity satisfactory to Borrower from Lender, or in the case of
mutilation of the Note, upon surrender of the mutilated Note, Borrower shall
make and deliver a new note of like tenor in lieu of the then to be superseded
Note. If any of the other Loan Documents were lost or mutilated, Borrower agrees
to execute and deliver replacement Loan Documents in the same form of such Loan
Documents which were lost or mutilated.

 

ARTICLE 6

CASUALTIES AND CONDEMNATION

6.1. Lender’s Election to Apply Loss Proceeds to Indebtedness.

6.1.1. Adjustment of Losses. Lender is hereby authorized and empowered to adjust
or compromise any loss under any insurance policies covering or

 

-28-



--------------------------------------------------------------------------------

relating to the Property and to collect and receive all Loss Proceeds. After
deducting from such Loss Proceeds any expenses incurred by Lender in the
collection and settlement thereof, including without limitation attorneys’ and
adjusters’ fees and charges, Lender shall apply the net thereof as provided in
Section 6.1.3 below.

6.1.2. Eminent Domain. Lender shall be entitled to all Loss Proceeds arising
from, or on account of, (i) any damage or taking, pursuant to the power of
eminent domain, of the Property or any part thereof, (ii) damage to the Property
by reason of the taking, pursuant to the power of eminent domain, of other
property, or (iii) the alteration of the grade of any street or highway on or
about the Property. Lender is hereby authorized, at its election, to commence,
appear in and prosecute in its own or Borrower’s name any action or proceeding
relating to any such Loss Proceeds and to settle or compromise any claim in
connection therewith. Lender, after deducting from such Loss Proceeds all its
expenses, including attorneys’ fees, may apply the net thereof (except as
otherwise provided in Section 6.1.3 below) to payment of the Indebtedness in
such order and manner as Lender may elect. Borrower agrees to execute such
further assignments of any Loss Proceeds arising from any of the foregoing
causes as Lender may require.

6.1.3. Application of Loss Proceeds. If all or any part of the Property shall be
damaged or destroyed by fire or other casualty or shall be damaged or taken
through the exercise of the power of eminent domain or other cause described in
Section 6.1.2, Borrower shall promptly and with all due diligence restore and
repair the Property whether or not the Loss Proceeds are sufficient to pay the
cost of such restoration or repair. At Lender’s election, to be exercised by
Notice to Borrower within 30 days following Lender’s unrestricted receipt in
cash or the equivalent thereof of the Loss Proceeds, the entire amount of the
Loss Proceeds shall either (i) be applied to the Indebtedness in such order and
manner as Lender may elect or (ii) be made available to Borrower on such terms
and conditions as Lender may impose, including without limitation the terms and
conditions set forth in this Article 6, for the purpose of financing the cost of
restoration or repair with any excess to be applied to the Indebtedness.
Notwithstanding the foregoing, if (a) in the reasonable judgment of Lender, the
Improvements can be repaired or restored to an architectural and economic unit
of the same character and not less valuable than they were prior to such loss,
damage or destruction, (b) in the reasonable judgment of Lender, the repair or
restoration of the Improvements will be completed no later than 180 days prior
to the Maturity Date then in effect, (c) the insurers do not deny liability to
the insured, (d) Borrower shall have delivered evidence satisfactory to Lender
in its reasonable judgment that all Leases shall continue in full force and
effect and the tenants thereunder shall continue paying rent unabated, or any
rents which are abated are covered by loss of rents insurance; (e) the amount
necessary to repair or restore the Improvements as determined by Lender shall be
less than $500,000 and (f) no Default or Event of Default shall have occurred
and be continuing, then Lender will make the Loss Proceeds, after deducting all
expenses incurred by Lender in the collection thereof, including attorneys’
fees, available for repair or restoration according to disbursement terms and
conditions customarily required by Lender for construction projects.

 

-29-



--------------------------------------------------------------------------------

6.1.4. Restoration and Repair. If the amount of Loss Proceeds to be made
available to Borrower for restoration or repair pursuant to Section 6.1.3 is
less than the cost of the restoration or repair as estimated by Lender at any
time prior to completion thereof, Borrower shall cause to be deposited with
Lender the amount of such deficiency within 30 days following Lender’s written
request therefor (but in no event later than the commencement of the work) and
Borrower’s deposited funds shall be disbursed prior to any Loss Proceeds. If
Borrower is required to deposit funds under this Section, the deposit of such
funds shall be a condition precedent to Lender’s obligation to disburse any Loss
Proceeds held by Lender hereunder. Without limitation of Lender’s rights
hereunder, it shall be an additional condition precedent to any disbursement of
Loss Proceeds held by Lender hereunder that Lender shall have approved all plans
and specifications for any proposed repair or restoration. The amount of Loss
Proceeds which is to be made available to Borrower, together with any deposits
made by Borrower hereunder, shall be held by Lender to be disbursed from time to
time to pay the cost of repair or restoration either, at Lender’s option, to
Borrower or directly to contractors, subcontractors, material suppliers and
other persons entitled to payment in accordance with and subject to such
conditions to disbursement as Lender may impose to assure that the work is fully
completed in a good and workmanlike manner and paid for and that no liens or
claims arise by reason thereof. Lender may commingle any such funds held by it
with its other general funds. Lender shall not be obligated to pay interest in
respect of any such funds held by it, nor shall Borrower be entitled to a credit
against any of the Indebtedness except and to the extent the funds are applied
thereto pursuant to this Section 6.1. Notwithstanding any other provision of
Section 6.1, if a Default or Event of Default shall be existing at the time of
such casualty, taking or other event or if Default or Event of Default occurs
thereafter, Lender shall have the right to immediately apply all Loss Proceeds
to the payment of the Indebtedness in such order and manner as Lender may
determine.

6.1.5. Business Interruption; Loss of Rents. The net proceeds of business
interruption and rental insurance shall be paid to Lender for application first
to the Indebtedness in such order and manner as Lender may elect and then to the
creation of reserves for future payments of the Indebtedness in such amounts as
Lender deems necessary with the balance to be remitted to Borrower subject to
such controls as Lender may deem necessary to assure that said balance is used
to discharge accrued and to be accrued expenses of operation and maintenance of
the Property.

6.1.6. Continuing Obligation to Perform. No casualty, condemnation or
application of Loss Proceeds shall excuse Borrower and Guarantors from
performing all their obligations under the Loan Documents.

6.2. Deposits.

(a) All Loss Proceeds not applied to the Indebtedness and any other sums
required to be deposited by Borrower under this Article 6 shall be held by
Lender and shall be deemed to be Deposits.

 

-30-



--------------------------------------------------------------------------------

ARTICLE 7

DEFAULT

7.1. Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:

(a) Borrower fails to pay (i) any Scheduled Payment or any required Monthly Tax
Deposit within 5 days following written notice that payment was not received on
the due date thereof, or fails to pay all principal and interest due on the
Maturity Date, or (ii) fails to pay when due any other amount due Lender
hereunder or under any other Loan Document or fails to make any deposit required
hereunder within 5 days following written notice from Lender; or

(b) Borrower breaches, defaults or fails to keep or perform under any of the
terms or provisions of Sections 5.1.2, 5.1.3, 5.1.6, 5.1.7, 5.1.11, 5.1.12 or
5.2.4; or

(c) Borrower breaches, defaults under or fails to keep or perform any agreement,
undertaking, obligation, covenant, condition, term or provision of this
Agreement other than those otherwise described in this Section 7.1, and such
breach, default or failure continues for a period of 30 days after delivery of
such Notice from Lender; provided that, if the breach, default or failure is of
the kind or nature that it cannot be reasonably cured within such 30 day cure
period and Borrower has promptly commenced all appropriate actions to cure such
default and is diligently proceeding to cure in good faith, the cure period
provided in this subsection reasonably required to effect a cure, but in no
event more than 90 days from the date of delivery of such Notice; or

(d) Any representation, warranty or certification, made or given pursuant to any
Loan Document by or on behalf of Borrower or any Guarantor or otherwise made by
or on behalf of Borrower or any Guarantor or any document delivered to induce
Lender to enter into this Agreement or make the Initial Disbursement or any
Advance, proves to be untrue or fraudulent in any material respect at any time
provided, however, that if the circumstances causing such misrepresentation or
breach of warranty are capable of cure and Borrower is curing same, such
representation and warranty continues to be untrue 30 days after the delivery of
Notice from Lender to Borrower; or

(e) Borrower shall fail to comply with any requirement of Applicable Law or of
any Governmental Authority having jurisdiction within 30 days after Borrower
receives notice of such requirement, except for a failure for which there is no
a Material Adverse Effect; or

(f) Borrower enters into any secondary or additional financing agreements or
arrangements of any kind whatsoever without the prior written consent of Lender;
or

 

-31-



--------------------------------------------------------------------------------

(g) There is an attachment, execution or other judicial seizure of any material
portion of Borrower’s assets or the assets of any Guarantor and such seizure is
not discharged within 30 days; or

(h) Any order or decree is entered by a court of competent jurisdiction
enjoining or prohibiting Lender, Borrower, any Guarantor, or any thereof, from
substantially performing any of such party’s obligations under this Agreement,
and such order or decree is not stayed or vacated, or the proceedings out of
which such order or decree arose are not dismissed, within 30 days after the
granting of such decree or order; or

(i) Borrower, any Authorizing Entity, or any Guarantor commences or acquiesces
to an Insolvency Proceeding; or

(j) All or a substantial part of the assets of Borrower, or any Authorizing
Entity or any Guarantor are attached, seized, subject to a writ or distress
warrant or are levied upon unless the same is released within 60 days; or
Borrower, any Authorizing Entity or any Guarantor shall make an assignment for
the benefit of creditors or Borrower shall not be generally paying its debts as
they become or has admitted in writing to its inability to pay its debts as they
become due; or

(k) The commencement of any involuntary petition in bankruptcy against Borrower,
any Authorizing Entity, or any Guarantor or the institution against Borrower,
any Authorizing Entity or any Guarantor of any reorganization, arrangement,
composition, readjustment, dissolution, liquidation or similar proceedings under
any present or future federal, state or other statute or law, or the appointment
of a receiver, trustee or similar officer for all or any substantial part of the
property of Borrower, any Authorizing Entity or any Guarantor which shall remain
undismissed or undischarged for a period of 60 days; or

(l) The dissolution, termination or merger of Borrower, any Authorizing Entity,
the death of any Guarantor, except as expressly permitted hereunder; or

(m) One or more final, unappealable judgments are entered against Borrower in
amounts aggregating in excess of $100,000 and such judgments are not stayed or
bonded over within 30 days after entry; or ;

(n) If Borrower or any Guarantor shall fail to pay any debt owed by it to Lender
or is in default under any agreement with Lender and such failure or default
continues after any applicable grace period or;

(o) The occurrence of (i) any “Event of Default” under and as defined in any
other Loan Document or (ii) any default or failure to keep or perform any
agreement, undertaking, obligation, covenant, condition, term or provision of
any other Loan Document which default or failure remains uncured beyond any
applicable notice or grace period contained therein.

 

-32-



--------------------------------------------------------------------------------

7.2. Remedies.

7.2.1. Rights of Lender. After any Event of Default, Lender shall have the
right, in addition to all the remedies conferred upon Lender by law or equity or
the terms of any of the Loan Documents, to do any or all of the following,
concurrently or successively, without notice to Borrower:

(a) Declare the Indebtedness to be, and the Indebtedness shall thereupon become,
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived, anything contained herein or
in the Note to the contrary notwithstanding;

(b) Terminate the Lender’s obligations under this Agreement or under any other
commitment by Lender to extend credit of any kind, whereupon the commitment and
obligations of the Lender to extend credit to Borrower shall terminate;

(c) Enter upon, take possession of, and use the Property and all parts thereof,
and all material, equipment and supplies therein, to the extent of Borrower’s
interest therein, in order to do anything which in its sole judgment is
necessary or desirable to fulfill, pay, settle or compromise the obligation to
Borrower hereunder and continue to operate the Property;

(d) Use and apply any monies or letters of credit deposited by Borrower with
Lender, to cure any such default or to apply on account of any Indebtedness; and

(e) Exercise or pursue any other remedy or cause of action permitted under this
Agreement or any other Loan Documents, or conferred upon Lender by operation of
Law.

With respect to clause (c) above, Lender and its designees, representatives,
agents, licensees and contractors shall be entitled to such entry, possession
and use without the consent of any party and without any legal process or other
condition precedent whatsoever. Borrower acknowledges that any denial of such
entry, possession and use by Lender will cause irreparable injury and damages to
Lender and Lender shall be entitled to injunctive relief to obtain such entry.

7.2.2. Attorney in Fact. Without restricting the generality of the foregoing and
for the purposes aforesaid, Borrower hereby appoints and constitutes Lender its
lawful attorney-in-fact with full power of substitution in the Property, to the
full extent of Borrower’s interests, to: Complete the Construction Work; use
unadvanced funds remaining under the Loan, including the Holdback, or which may
be reserved, escrowed or set aside for any purposes hereunder at any time, or to
advance funds in excess of the face amount of the Notes; make changes in the
applicable Construction Documents which shall be necessary or desirable to
Complete the Construction Work; retain or employ new general contractors,
subcontractors, architects, engineers and inspectors as Lender determines shall
be required

 

-33-



--------------------------------------------------------------------------------

for said purposes; pay, settle or compromise all existing bills and claims,
which may be liens or security interests, or to avoid such bills and claims
becoming liens against the Property; execute all applications and certificates
in the name of Borrower prosecute and defend all actions or proceedings in
connection with the Construction Work; take action and require such performance
as it deems necessary under any of the bonds to be furnished and to make
settlements and compromises with the surety or sureties thereunder, and in
connection therewith, to execute instruments of release and satisfaction; and to
do any and every act which Borrower might do in its own behalf; it being
understood and agreed that this power of attorney shall be a power coupled with
an interest and cannot be revoked.

7.2.3. Payments by Lender. All sums whatsoever paid or incurred by Lender
hereunder of any kind whatsoever, shall constitute Indebtedness and shall bear
interest from the date of payment or incurrence until paid at the Default Rate.

7.2.4. Failure to Clear Liens. Without limitation of the foregoing, if Borrower
shall fail promptly to discharge any mechanics’ claim filed or otherwise
asserted or to contest any such claim and to cause the Title Company to insure
against such claim in the manner required by this Agreement, or, having
commenced to contest the same, if Borrower shall thereafter fail to prosecute
such contest in good faith or with due diligence, or fail to maintain such
security or indemnity so required by the Title Company for its full amount, or,
upon adverse conclusion of any such contest, if Borrower shall fail to cause any
judgment or decree to be satisfied and lien to be released, then, and in any
such event, upon giving notice to Borrower, Lender may, but shall not be
required to, (i) procure the release and discharge of any such claim and any
judgment or decree thereon, without inquiring into or investigating the amount,
validity or enforceability of such lien or claim, and (ii) effect any settlement
or compromise of the same or furnish the security or indemnity required by the
Title Company. Any amounts so expended by Lender, including premiums paid or
security furnished in connection with the issuance of any surety company bonds,
shall be paid by Borrower immediately upon Lender’s demand shall be added to the
Indebtedness and shall bear interest until paid at the Default Rate.

 

ARTICLE 8

SECURITY AGREEMENT

8.1. Grant of Security Interest. To secure payment of the Indebtedness and
performance of the other Obligations, Borrower hereby grants to Lender a
security interest in and to all (a) all funds of Borrower on deposit, from time
to time, with Lender or any agent of Lender (other than the $1,000,000 of
deposit accounts maintained with Lender by Griffin Capital Corporation) and
(b) all Personal Property and all replacements, substitutions and additions to
such Personal Property and all proceeds thereof.

8.2. Nature of Interest. Borrower hereby represents, warrants, covenants and
agrees as follows:

 

-34-



--------------------------------------------------------------------------------

(a) Borrower (being the “Debtor” as that term is used in the Code) is and will
be the true and lawful owner of the Personal Property and has rights in and the
power to transfer the Personal Property, free and clear of all liens, charges or
encumbrances other than liens and encumbrances in favor of Lender and liens and
encumbrances, if any, expressly permitted by the Loan Documents.

(b) The Collateral is used by Borrower solely for business purposes.

(c) The only Person having any interest in the Personal Property is Borrower.

(d) No Financing Statement covering any of the Personal Property or any proceeds
thereof, other than Financing Statements disclosing Lender as the sole secured
party, is on file in any public office except pursuant hereto.

8.3. Financing Statements.

(a) Borrower, at its own cost and expense, upon Lender’s demand, will furnish to
Lender such further information and will execute and deliver to Lender such
Financing Statements and other documents in form satisfactory to Lender and will
do all such acts as Lender may request at any time or from time to time or as
may be necessary or appropriate to establish and maintain a first priority
perfected security interest in the Personal Property as security for the
Indebtedness.

(b) Borrower will pay the cost of filing or recording such Financing Statements
or other documents, in all public offices wherever filing or recording is deemed
by Lender to be desirable. Borrower hereby irrevocably authorizes Lender at any
time, and from time to time, to file in any appropriate jurisdiction any initial
Financing Statements and amendments thereto that (i) indicate that Lender holds
a valid security interest in all assets of Borrower (or words of similar
effect), regardless of whether any particular asset comprised in the Personal
Property falls within the scope of Article 9 of the Code, or as being of an
equal or lesser scope or within greater detail, and (ii) contain any other
information required by the Code, and in the case of a Financing Statement filed
as a fixture filing or indicating Collateral as-extracted collateral or timber
to be cut, a sufficient description of real property to which the Collateral
relates. Borrower agrees to furnish any such information to Lender promptly upon
request. Borrower further ratifies and affirms its authorization for any
Financing Statements and/or amendments thereto, executed and filed by Lender in
any jurisdiction prior to the date of this Agreement.

8.4. Remedies. Upon an Event of Default hereunder, in addition to all the
remedies available in Section 7.2, Lender shall have the remedies of a secured
party under the Code, including, without limitation, the right to take immediate
and exclusive possession of the Personal Property, or any part thereof, and for
that purpose, so far as Borrower can give authority therefor, with or without
judicial process, may enter (if this can be done without breach of the peace)
upon any place which the Personal Property or any part thereof

 

-35-



--------------------------------------------------------------------------------

may be situated and remove the same in compliance with the applicable
requirements of the Code; and Lender shall be entitled to hold, maintain,
preserve and prepare the Personal Property for sale, until disposed of at any
public or private sale. Lender may render the Personal Property unusable without
removal and may dispose of the Personal Property on the Property. Lender may
require Borrower to assemble the Personal Property and make it available to
Lender for its possession at a place to be designated by Lender which is
reasonably convenient to both parties. Lender will give Borrower at least 10
days’ notice of the time and place of any public sale of the Personal Property
or of the time after which any private sale or any other intended disposition
thereof is made. The requirements of reasonable notice shall be met if such
notice is mailed, by certified United States mail or equivalent, postage
prepaid, to Borrower’s Address at least 10 days before the time of the sale or
disposition. Lender may buy Personal Property at any public sale. Lender may buy
Personal Property at private sale if the Personal Property is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations. Any such sale may be held in
conjunction with any foreclosure sale of the Land, the Improvements and any
other Collateral. The net proceeds realized upon any such disposition, after
deduction for the expenses of retaking, holding, preparing for sale, selling and
the reasonable attorneys’ fees and legal expenses incurred by Lender, shall be
applied against the Indebtedness in such order or manner as Lender shall select.
Lender will account to Borrower for any surplus realized on such disposition
after the Indebtedness has been fully and finally satisfied in accordance with
the applicable requirements of the Code.

8.5. General Security Agreement Provisions.

(a) The terms and provisions contained in this Article 8, unless the context
otherwise requires, shall have the meanings and be construed as provided in the
Code.

(b) To the extent permitted by applicable law, the security interest created
hereby is specifically intended to cover all Leases between Borrower or its
agents, as lessor, and various tenants named therein, as lessee, including all
extended terms and all extensions and renewals of the terms thereof, as well as
any amendments to or replacement of the Leases, together with all of the right,
title and interest of Borrower, as lessor thereunder.

(c) Borrower agrees that:

(i) Where Collateral is in possession of a third party, Borrower will join with
Lender in notifying the third party of Lender’s interest and obtaining an
acknowledgment from the third party that it is holding the Collateral for the
benefit of Lender;

(ii) Borrower will cooperate with Lender in obtaining control with respect to
Collateral consisting of: deposit accounts, investment property, letter of
credit rights and electronic chattel paper; and

 

-36-



--------------------------------------------------------------------------------

(iii) Until all of the Obligations are paid and performed in full, Borrower will
not suffer, cause or permit any change in Borrower’s legal status without
Lender’s prior written consent.

 

ARTICLE 9

ADDITIONAL TERMS [RESERVED]

 

ARTICLE 10

GENERAL PROVISIONS

10.1. Costs and Expenses. Borrower unconditionally agrees to pay all Charges
immediately upon demand. In case of any Default, Borrower shall pay or cause to
be paid all of Lender’s costs and expenses, including attorneys’ fees in
connection with the administration or enforcement of the Loan Documents. In
addition to, and without limiting the generality of, the foregoing, if at any
time hereafter prior to repayment of the Indebtedness in full and the
satisfaction of all Obligations in full, Lender employs counsel, consultants or
appraisers, whether or not any suit has been or shall be filed and whether or
not other legal proceedings have been or shall be instituted, with respect to
the Property in connection with any consent, approval or amendment or to
protect, collect, lease, sell, take possession of, or liquidate any of the
Collateral, or to attempt to enforce any security interest or lien in any of the
Collateral, or to enforce any rights of Lender or any of Borrower’s obligations
hereunder or those of any other person, firm or corporation which may be
obligated to Lender by virtue of this Agreement or any of the other Loan
Documents, to defend any litigation initiated by a third-party to which Lender
becomes a party, then, in any such event, all of the reasonable fees and
expenses arising from such services, and all expenses, costs and charges
relating thereto, shall constitute additional Indebtedness, payable on demand
and shall bear interest at the Default Rate. Lender may direct the Title Company
to make Advances to Lender, at any time, to reimburse Lender for the foregoing
costs and expenses. Wherever it is provided for herein that Borrower pay any
costs and expenses, such costs and expenses shall include, but not be limited
to, all legal fees and disbursements of Lender, whether for outside firms, or
for in-house counsel.

10.2. Effect of Inspections and Investigations. The authority herein conferred
upon Lender, and any action taken by Lender, to inspect the Property, will be
exercised and taken by Lender for its own protection only and shall not be
relied upon by Borrower for any purpose whatsoever and any action taken by
Lender or Lender’s environmental consultant to review any environmental reports
or to assess any environmental matters in connection with the Property will be
exercised and taken by Lender and by Lender’s environmental consultant for their
own protection only and shall not be relied upon by Borrower for any purpose
whatsoever; and neither Lender nor Lender’s environmental consultant shall be
deemed to have assumed any responsibility to Borrower with respect to any such
action herein authorized or taken by Lender, or Lender’s environmental
consultant or with respect to the Property, or prevention of mechanic’s and
other liens from being

 

-37-



--------------------------------------------------------------------------------

claimed or asserted against the Property or review and assessment of
environmental matters. Any review, investigation or inspection conducted by
Lender, any environmental, architectural or engineering consultants retained by
Lender or any agent or representative of Lender in order to verify independently
Borrower’s satisfaction of any conditions precedent, Borrower’s performance of
any of the covenants, agreements and obligations of Borrower under this
Agreement, or the validity of any representations and warranties made hereunder
(regardless of whether or not the party conducting such review, investigation or
inspection should have discovered that any of such conditions precedent were not
satisfied or that any such covenants, agreements or obligations were not
performed or that any such representations or warranties were not true), shall
neither affect nor constitute a waiver by Lender of (i) any representations and
warranties under this Agreement or Lender’s reliance thereon or (ii) Lender’s
reliance upon any certifications of Borrower required under this Agreement or
any other facts, information or reports furnished Lender hereunder. Lender
neither undertakes nor assumes any responsibility or duty to any Borrower Party
or any other party to select, review, inspect, examine, supervise, pass judgment
upon or inform any Borrower Party or any third party of (a) the existence,
quality, adequacy or suitability of appraisals of the Property or any other
Collateral, (b) any environmental report, or (c) any other matters or items,
including, but not limited to, engineering, soils and seismic reports which are
contemplated in the Loan Documents. Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender is
solely for the purpose of protecting Lender’s rights under the Loan Documents,
and shall not render such Lender liable to any Borrower Party or any third party
for the existence, sufficiency, accuracy, completeness or legality thereof.

10.3. Acquiescence not to Constitute Waiver of Lender’s Requirements. Each and
every covenant and condition for the benefit of Lender contained in this
Agreement may be waived by Lender, provided, however, that, to the extent that
Lender may have acquiesced in any noncompliance with any conditions precedent to
the Initial Disbursement or any Advance, such acquiescence shall not be deemed
to constitute a waiver by Lender of any such conditions precedent with respect
to any future disbursements of Loan proceeds.

10.4. Protective Advances by Lender. Lender shall have the right, but not the
obligation, to do any and all acts which Lender may deem necessary to assure the
protection of the Collateral and the lien or charge of the Loan Documents,
including, but not limited to, the settlement, compromise or contest of any Lien
or claim of Lien, the taking of possession of the Property, the Completion of
the Construction Work and the commencement of, appearance in, or defense of any
action or proceeding purporting to affect the rights, obligations or duties of
the parties hereto. Any expense paid or incurred, or any advance made by Lender
in such connection, shall be paid by Borrower to Lender upon demand. Such
amounts as are advanced or expended by Lender hereunder and any other amounts
advanced by Lender pursuant to this Agreement or any other the other Loan
Documents shall constitute Indebtedness and shall bear interest from the date of
advance or expenditure until repayment at the Default Rate.

 

-38-



--------------------------------------------------------------------------------

10.5. Increased Costs. Borrower agrees to pay Lender additional amounts to
compensate Lender for the reduction of any amounts received or receivable from
Borrower as a result of any change after the date hereof in any applicable law
or by any domestic or foreign court, changing the basis of taxation of payments
under this Agreement to Lender, excluding taxes imposed on or measured by the
net income or receipts of Lender or any franchise tax imposed on Lender. Any
amount payable by Borrower under this Section 10.5 shall be paid within 5 days
following delivery to Borrower of a Notice by Lender setting forth the amount
due and the basis for the determination of such amount, which statement shall be
conclusive and binding upon Borrower absent manifest error. Failure on the part
of Lender to demand payment from Borrower for any such amount attributable to
any particular period shall not constitute a waiver of Lender’s right to demand
payment of such amount for any subsequent or prior period.

10.6. Tax Liability. If, by reason of a change in any applicable tax, banking or
lending laws or regulations occurring after the date hereof, (a) Borrower is
required to make any deduction or withholding in respect of any taxes, duties or
other charges from any payment due under the Loan Documents, (b) Lender is
charged with responsibility for the payment of all or any part of the
Impositions or (c) the method of collecting Impositions is changed so as to
affect Lender’s rights under this Agreement or any other Loan Document, or the
liens and security interests granted under the Loan Documents, then upon
Lender’s demand Borrower shall pay to Lender the amount determined by Lender as
necessary to fully compensate Lender for all losses that Lender may suffer as a
result of such change; provided that if Lender determines that it may be
unlawful to charge Borrower for such losses then Lender shall have the right to
declare all Indebtedness to be fully due and payable not earlier than 60 days
from the date of such declaration.

10.7. Document and Recording Tax Indemnification. Borrower agrees to indemnify,
defend and hold harmless Lender from and against any claim that any documentary
stamp or mortgage tax is due and payable in connection with the Loan or the
execution, delivery or recording of the Loan Documents and to pay such taxes and
expenses incurred by Lender in connection therewith. Borrower may contest any
determination that any such taxes are due, but shall pay any such taxes
(including penalties and interest) when legally required. The indemnity
obligations contained in this Section shall survive repayment of the Loan.

10.8. Assignments and Participations. Lender may, at any time or times and
without Borrower’s consent, make a Loan Transfer, grant any Participation or
sell and assign the Loan and the Loan Documents in connection with a
Securitization. Upon any Loan Transfer, the transferor shall be released from
any obligations hereunder as to the interest transferred. Payments made to the
party last designated as the holder of Note A and Note B shall be deemed valid
until Borrower’s receipt of notice of transfer of the Notes.

 

-39-



--------------------------------------------------------------------------------

10.9. Cooperation. Borrower shall, and shall cause each of the other Borrower
Parties to, cooperate with Lender in connection with servicing the Loan, any
Loan Transfer, Participation or Securitization.

10.10. Disclosure of Information. Lender shall have the right to make available
to any party for the purpose of any Loan Transfer, Participation, Securitization
or any other financing created or obtained in connection with the Loan
(including any prospective purchaser, any Rating Agency, any Governmental
Authority and any prospective bidder at any foreclosure sale of the Property)
any and all information that Lender may have with respect to the Property, or
any Borrower Party, whether provided by Borrower, any Guarantor or any third
party or obtained as a result of any environmental assessments.

10.11. Notices. Each Notice shall be in writing and shall be (a) delivered in
person, in which event such Notice shall be deemed delivered when delivery (or
refusal of receipt) is actually made, (b) sent by facsimile, in which event such
Notice shall be deemed delivered on the date of transmission provided that the
sender obtains electronic confirmation of receipt; or (c) sent by a nationally
recognized overnight courier for next Business Day delivery, in which event such
Notice shall be deemed delivered on the first Business Day after delivery to,
and acceptance for delivery by, the courier. Each Notice shall be addressed to
the party for whom such Notice is intended, with a copy to its attorney, at
their respective addresses indicated in Section 1.1 of this Agreement and if
sent by facsimile such Notices shall be sent to the facsimile number set forth
in Section 1.1. Either party may change its address or facsimile number by
giving Notice to the other in accordance with the foregoing notice provision.

10.12. No Waiver; Rights and Remedies Cumulative. No failure by Lender to
exercise, or delay by Lender in exercising, any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof, or the exercise of any other right, power or
privilege. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any right or remedy provided by law. No notice to or demand on
Borrower in any case shall, in itself, entitle Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of Lender to any other or further action in any circumstances without
notice or demand.

10.13. Inurement. This Agreement and the other Loan Documents shall be binding
upon and inure to the benefit of the respective parties hereto and their
respective successors and assigns, provided that no assignment by Borrower shall
be effective, except as provided herein.

10.14. Form of Documents. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to Lender shall be in
form and substance satisfactory to Lender.

 

-40-



--------------------------------------------------------------------------------

10.15. Time is of the Essence. Time is hereby declared to be of the essence of
this Agreement and of every part hereof.

10.16. Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement between the parties hereto and may not be modified or
amended in any manner other than by supplemental written agreement executed by
the parties hereto. This Agreement supersedes any other agreement, oral or
written, made by Lender with or for the benefit of Borrower.

10.17. Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE TERMS
OF THE LOAN EVIDENCED HEREBY AND THEREBY WERE EACH NEGOTIATED IN THE STATE OF
ILLINOIS, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, INCLUDING WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE. THEREFORE, THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED WITH,
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING
EFFECT TO ILLINOIS CHOICE OF LAW PRINCIPLES); PROVIDED, HOWEVER, THAT THE LAWS
OF THE STATE WHERE THE LAND IS LOCATED SHALL APPLY TO THE CREATION, PERFECTION
AND ENFORCEMENT OF ANY LIENS, SECURITY INTERESTS AND ENCUMBRANCES GRANTED OR
CREATED BY THE MORTGAGE ON REAL PROPERTY LOCATED IN THE STATE WHERE THE LAND IS
LOCATED, AND THE MANAGEMENT, OPERATION, DISPOSITION AND REALIZATION OF THE
SECURITY PROVIDED THEREBY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
LAWS OF THE STATE OF ILLINOIS SHALL APPLY TO ALL MATTERS RELATING TO THE
CHARGING AND COLLECTION OF INTEREST AND FEES UNDER THE LOAN DOCUMENTS.

10.18. Captions. The captions and headings of various Articles and Sections of
this Agreement and Exhibits pertaining hereto are for convenience only and are
not to be considered as defining or limiting in any way the scope or intent of
the provisions hereof. References to any Section or Sections shall be deemed to
refer to Sections of this Agreement unless otherwise indicated.

10.19. Modification, Waiver. No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is in writing and signed
by the party against which the enforcement of such modification, waiver,
amendment, discharge or change is sought.

10.20. Counterparts. This Agreement may be signed in multiple counterparts, each
of which constitute an original and, taken together, shall constitute a single
agreement.

 

-41-



--------------------------------------------------------------------------------

10.21. Partial Invalidity; Severability. If any of the provisions of this
Agreement or the other Loan Documents, or the application thereof to any person,
party or circumstances, shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement or the other Loan Documents, or the application of
such provision or provisions to persons, parties or circumstances other than
those as to whom or which it is held invalid or unenforceable, shall not be
affected thereby, and every provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law and to this end, the
provisions of this Agreement and all the other Loan Documents are declared to be
severable. All covenants and agreements of Borrower and Guarantors shall be
joint and several.

10.22. Definitions Include Amendments. Definitions contained in this Agreement
and the Appendix which identify documents, including, but not limited to, the
Loan Documents, shall be deemed to include all amendments and supplements to
such documents from the date hereof, and all future amendments, modifications,
and supplements thereto entered into from time to time to satisfy the
requirements of this Agreement or otherwise with the consent of Lender.
Reference to this Agreement contained in any of the foregoing documents shall be
deemed to include all amendments and supplements to this Agreement.

10.23. Waiver of Damages. In no event shall Lender be liable to Borrower for
punitive, exemplary or consequential damages, including, without limitation,
lost profits, whatever the nature of a breach by Lender of its obligations under
this Agreement or any of the Loan Documents, and Borrower waives all claims for
punitive, exemplary or consequential damages.

10.24. Claims Against Lender. Lender shall not be in default under this
Agreement, or under any other Loan Documents, unless a Notice specifically
setting forth the claim of Borrower shall have been delivered to Lender within
30 days after Borrower first had Knowledge of the occurrence of the event which
Borrower alleges gave rise to such claim and Lender does not remedy or cure the
default, if any there be, promptly thereafter.

10.25. Set-Offs. After the occurrence and during the continuance of an Event of
Default, Borrower hereby irrevocably authorizes and directs Lender from time to
time to charge Borrower’s accounts and deposits with Lender or its Affiliates,
and to pay over to Lender an amount equal to any amounts from time to time due
and payable to Lender hereunder, under the Note or under any other Loan
Document.

10.26. Relationship. The relationship between Lender and Borrower shall be that
of creditor-debtor only. No term in this Agreement or in the other Loan
Documents and no course of dealing between the parties shall be deemed to create
any relationship of agency, partnership or joint venture or any fiduciary duty
by Lender to Borrower or any other party.

 

-42-



--------------------------------------------------------------------------------

10.27. Agents. In exercising any rights under the Loan Documents or taking any
actions provided for therein, Lender may act through its employees, agents or
independent contractors as authorized by Lender.

10.28. Waiver of Marshaling of Assets. To the fullest extent Borrower may
legally do so, Borrower waives all rights to a marshaling of the assets of
Borrower, Guarantors, and others with interests in Borrower and of the
Collateral, or to a sale in inverse order of alienation in the event of
foreclosure of the interests hereby created, and agrees not to assert any right
under any laws pertaining to the marshaling of assets, the sale in inverse order
of alienation, homestead exemption, the administration of estates of decedents,
or any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of any of the Collateral for the collection
of the related debt without any prior or different resort for collection, or the
right of Lender to the payment o the related debt out of the net proceeds of the
Collateral in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of the Mortgage, any equitable right otherwise available to Borrower
which would require the separate sale of portions of the Property.

10.29. Conflict. In the event of any conflict between the provisions of this
Agreement and any of the other Loan Documents, the provisions of this Agreement
shall control, subject, nevertheless to the provisions of the Mortgage providing
for enforcement of the applicable lien laws under the law of the State where the
Property is located.

10.30. Brokers and Financial Advisors. Borrower hereby represents that it has
dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transaction contemplated by this
Agreement, except for the Broker. Borrower hereby indemnifies Lender and holds
Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind in any way relating to or arising from a claim by the
Broker or any other financial advisors, brokers, placement agents or finders
that such Person acted on behalf of Borrower in connection with the transactions
contemplated herein. The provisions of this Section 10.30 shall survive the
expiration and termination of this Agreement and the repayment o the
Indebtedness.

10.31. No Third Party Beneficiaries. This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower, and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or therein.
All conditions to the obligations of Lender to make the Loan hereunder are
imposed solely and exclusively for the benefit of Lender and Borrower, and not
other person or entity shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make the Loan in the absence of strict compliance with any or all
thereof and not other person shall under any circumstances be deemed to be a
beneficiary of

 

-43-



--------------------------------------------------------------------------------

such conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

10.32. Waiver of Jury Trial. BORROWER AND LENDER EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR BASED UPON, OR ARISING OUT OF,
THE SUBJECT MATTER OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. THIS
WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER AND LENDER,
AND BORROWER ACKNOWLEDGES THAT NEITHER LENDER NOR ANY PERSON ACTING ON BEHALF OF
LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
BORROWER AND LENDER EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THEM HAS ALREADY RELIED ON
THIS WAIVER IN ENTERING INTO THE LOAN DOCUMENTS AND THAT EACH OF THEM WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.

10.33. Consent To Jurisdiction. BORROWER HEREBY CONSENTS TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF DUPAGE, STATE OF
ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. BORROWER EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER,
AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE
10 DAYS AFTER THE SAME HAS BEEN POSTED.

10.34. Definitional Provisions. All terms defined in Schedule 1.2 attached to
and made a part of this Agreement or defined elsewhere in this Agreement shall,
unless otherwise defined therein, have the same meanings when used in the Note,
Mortgage, any other Loan Documents, or any certificate or other document made or
delivered pursuant hereto. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement. The word “include(s)” when used in this Agreement and the other Loan
Documents means “include(s), without limitation,” and the word “including” means
“including, but not limited to.”

 

-44-



--------------------------------------------------------------------------------

10.35. Interpretation. With respect to all Loan Documents, whenever the context
requires, all words used in the singular will be construed to have been used in
the plural, and vice versa, and each gender will include any other gender. The
word “Obligations” is used in its broadest and most comprehensive sense, and
includes all primary, secondary, direct, indirect, fixed and contingent
obligations, as well as all obligations to perform acts or satisfy conditions.
No listing of specific instances, items or matters in any way limits the scope
or generality of any language in the Loan Documents. This Agreement and all of
the other Loan Documents shall not be construed more strictly against one party
than against the other, merely by virtue of the fact that it may have been
prepared primarily by counsel for one of the parties. Unless otherwise
specified, any matter requiring Lender’s consent or approval shall be
interpreted as requiring Lender’s consent or approval in the exercise of its
sole and absolute discretion, and any such consent or approval shall be in
writing, unless otherwise specifically indicated.

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto caused this Agreement to be executed as
of the day and year first above written.

 

BORROWER:

RENFRO PROPERTIES LLC,

a California limited liability company

By: /s/ Kevin A. Shields

Name: Kevin A. Shields

Title: Sole Member

 

LENDER:

INLAND BANK & TRUST By: /s/ Jocelyn Urban

Name: Jocelyn Urban

Title: Vice President